UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07239 Name of Registrant: Vanguard Horizon Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2016 Item 1: Schedule of Investments Vanguard Strategic Equity Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Common Stocks (99.5%)1 Consumer Discretionary (14.4%) Best Buy Co. Inc. 1,431,304 61,074 Darden Restaurants Inc. 816,363 59,366 Big Lots Inc. 1,018,276 51,128 Children's Place Inc. 506,428 51,124 ^,* Smith & Wesson Holding Corp. 2,381,357 50,199 * Michael Kors Holdings Ltd. 1,061,120 45,607 Leggett & Platt Inc. 883,248 43,173 Lear Corp. 325,824 43,129 American Eagle Outfitters Inc. 2,654,720 40,272 * American Axle & Manufacturing Holdings Inc. 1,946,132 37,560 * Boyd Gaming Corp. 1,489,775 30,049 Nordstrom Inc. 566,144 27,135 * Liberty Media Corp-Liberty SiriusXM Class A 765,306 26,418 Brinker International Inc. 508,657 25,194 * Burlington Stores Inc. 286,956 24,319 Jack in the Box Inc. 213,790 23,867 * MSG Networks Inc. 1,012,236 21,763 DR Horton Inc. 703,100 19,216 Regal Entertainment Group Class A 867,460 17,870 Bloomin' Brands Inc. 970,506 17,498 PVH Corp. 193,600 17,470 News Corp. Class B 1,443,191 17,030 Tailored Brands Inc. 524,700 13,406 ^ World Wrestling Entertainment Inc. Class A 665,312 12,242 * Strayer Education Inc. 148,900 12,006 Whirlpool Corp. 64,392 11,705 Cooper Tire & Rubber Co. 269,209 10,459 * Liberty Media Corp-Liberty SiriusXM Class C 298,700 10,132 ^,* Tempur Sealy International Inc. 138,600 9,464 Cheesecake Factory Inc. 150,973 9,040 Rent-A-Center Inc. 739,505 8,319 AMC Entertainment Holdings Inc. 243,800 8,204 Bob Evans Farms Inc. 144,600 7,694 ^ Sturm Ruger & Co. Inc. 141,474 7,456 Tupperware Brands Corp. 135,000 7,104 Time Inc. 385,700 6,885 * Cooper-Standard Holdings Inc. 64,200 6,637 * Genesco Inc. 94,000 5,837 Finish Line Inc. Class A 300,552 5,653 * Express Inc. 497,436 5,352 Barnes & Noble Inc. 438,997 4,895 Kohl's Corp. 98,700 4,874 Wyndham Worldwide Corp. 58,988 4,505 * Denny's Corp. 294,300 3,776 * Michaels Cos. Inc. 175,687 3,593 * Penn National Gaming Inc. 186,422 2,571 Ethan Allen Interiors Inc. 65,862 2,427 Cato Corp. Class A 77,929 2,344 Callaway Golf Co. 207,500 2,274 Garmin Ltd. 45,000 2,182 Nexstar Media Group Inc. Class A 30,400 1,924 Meredith Corp. 27,200 1,609 * Tile Shop Holdings Inc. 82,274 1,608 Group 1 Automotive Inc. 19,809 1,544 Caleres Inc. 39,365 1,292 * Urban Outfitters Inc. 34,816 992 Consumer Staples (3.8%) Conagra Brands Inc. 1,143,347 45,219 Dean Foods Co. 2,050,990 44,671 Tyson Foods Inc. Class A 616,348 38,016 ^,* Herbalife Ltd. 651,544 31,365 * SUPERVALU Inc. 4,189,623 19,565 * Lamb Weston Holdings Inc. 314,549 11,906 Universal Corp. 177,000 11,284 Fresh Del Monte Produce Inc. 146,133 8,860 Ingles Markets Inc. Class A 146,051 7,025 * Avon Products Inc. 1,309,600 6,600 Nu Skin Enterprises Inc. Class A 117,700 5,624 ^ Natural Health Trends Corp. 212,101 5,271 SpartanNash Co. 78,300 3,096 * USANA Health Sciences Inc. 44,094 2,699 * US Foods Holding Corp. 86,700 2,382 * United Natural Foods Inc. 48,400 2,310 * Central Garden & Pet Co. 47,500 1,572 * Performance Food Group Co. 63,800 1,531 Energy (4.9%) ^,* Transocean Ltd. 3,957,275 58,330 * Newfield Exploration Co. 1,390,300 56,307 * Denbury Resources Inc. 9,042,800 33,278 Ensco plc Class A 3,395,722 33,006 * Southwestern Energy Co. 2,494,700 26,993 * Rowan Cos. plc Class A 1,332,737 25,175 * Energen Corp. 366,800 21,153 * Diamond Offshore Drilling Inc. 789,823 13,980 ^,* Sanchez Energy Corp. 1,517,856 13,706 * Chesapeake Energy Corp. 1,529,347 10,736 * Laredo Petroleum Inc. 605,100 8,556 * Unit Corp. 252,200 6,777 * McDermott International Inc. 733,500 5,421 * Carrizo Oil & Gas Inc. 96,800 3,616 * Enbridge Energy Management LLC 138,844 3,596 Archrock Inc. 140,500 1,855 Resolute Energy Corp. 38,900 1,602 * Renewable Energy Group Inc. 143,800 1,395 ^,* Northern Oil and Gas Inc. 438,200 1,205 International Seaways Inc. 44,966 631 Overseas Shipholding Group Inc. Class A 134,900 517 * Plains GP Holdings LP Class A 5 — Financials (16.1%) Regions Financial Corp. 5,076,917 72,905 Assured Guaranty Ltd. 1,548,692 58,494 Popular Inc. 1,295,007 56,747 Fifth Third Bancorp 2,091,600 56,410 Navient Corp. 3,380,358 55,539 MSCI Inc. Class A 663,421 52,264 Citizens Financial Group Inc. 1,343,700 47,876 Primerica Inc. 658,413 45,529 Everest Re Group Ltd. 199,260 43,120 * E*TRADE Financial Corp. 1,236,500 42,845 Unum Group 811,413 35,645 * MGIC Investment Corp. 3,231,452 32,929 Voya Financial Inc. 823,608 32,302 Universal Insurance Holdings Inc. 1,081,684 30,720 Synovus Financial Corp. 698,541 28,696 Great Western Bancorp Inc. 653,416 28,482 Zions Bancorporation 659,400 28,381 Washington Federal Inc. 822,130 28,240 Reinsurance Group of America Inc. Class A 216,645 27,260 Cathay General Bancorp 669,080 25,445 Banc of California Inc. 1,246,600 21,629 ^,* World Acceptance Corp. 318,152 20,451 Aspen Insurance Holdings Ltd. 340,065 18,704 AmTrust Financial Services Inc. 529,502 14,498 First American Financial Corp. 362,550 13,280 * Essent Group Ltd. 393,400 12,734 * Walker & Dunlop Inc. 364,549 11,374 Assurant Inc. 102,118 9,483 Ally Financial Inc. 433,900 8,253 Northern Trust Corp. 91,400 8,139 TCF Financial Corp. 370,210 7,252 Heritage Insurance Holdings Inc. 438,161 6,866 ^,* Credit Acceptance Corp. 29,902 6,504 * Flagstar Bancorp Inc. 228,400 6,153 * INTL. FCStone Inc. 147,000 5,821 ^,* BofI Holding Inc. 197,212 5,630 Central Pacific Financial Corp. 175,600 5,517 Lincoln National Corp. 80,494 5,334 Nelnet Inc. Class A 98,912 5,020 Investors Bancorp Inc. 325,600 4,542 * Donnelley Financial Solutions Inc. 180,333 4,144 Validus Holdings Ltd. 72,001 3,961 Cullen/Frost Bankers Inc. 41,900 3,697 FactSet Research Systems Inc. 21,700 3,546 Axis Capital Holdings Ltd. 51,665 3,372 Eaton Vance Corp. 75,800 3,175 Fulton Financial Corp. 163,900 3,081 International Bancshares Corp. 48,700 1,987 Federal Agricultural Mortgage Corp. 31,700 1,815 NorthStar Asset Management Group Inc. 117,400 1,752 East West Bancorp Inc. 32,900 1,672 HCI Group Inc. 41,764 1,649 Great Southern Bancorp Inc. 29,000 1,585 Bank of Hawaii Corp. 17,200 1,526 Torchmark Corp. 18,900 1,394 Maiden Holdings Ltd. 77,000 1,344 AMERISAFE Inc. 20,300 1,266 Health Care (9.2%) * Hologic Inc. 1,458,452 58,513 CR Bard Inc. 256,925 57,721 * WellCare Health Plans Inc. 417,260 57,198 * INC Research Holdings Inc. Class A 1,052,512 55,362 * PRA Health Sciences Inc. 959,813 52,905 * Charles River Laboratories International Inc. 623,034 47,469 * Quintiles IMS Holdings Inc. 593,313 45,122 * Align Technology Inc. 311,446 29,939 Chemed Corp. 140,237 22,495 * Array BioPharma Inc. 2,133,127 18,750 * Healthways Inc. 703,900 16,014 * Prestige Brands Holdings Inc. 288,543 15,033 * ABIOMED Inc. 131,100 14,772 * Masimo Corp. 198,465 13,377 * ARIAD Pharmaceuticals Inc. 1,058,200 13,164 * Laboratory Corp. of America Holdings 76,832 9,864 Bruker Corp. 454,066 9,617 Owens & Minor Inc. 269,476 9,510 Teleflex Inc. 43,383 6,991 * PAREXEL International Corp. 105,100 6,907 * Brookdale Senior Living Inc. 544,700 6,765 * Five Prime Therapeutics Inc. 121,500 6,088 * Halyard Health Inc. 151,300 5,595 * HMS Holdings Corp. 242,200 4,398 Hill-Rom Holdings Inc. 74,700 4,194 * Inogen Inc. 61,700 4,144 * Veeva Systems Inc. Class A 96,400 3,924 Universal Health Services Inc. Class B 28,946 3,079 * OraSure Technologies Inc. 279,000 2,450 Kindred Healthcare Inc. 191,800 1,506 * Coherus Biosciences Inc. 53,400 1,503 * Cynosure Inc. Class A 32,800 1,496 * Infinity Pharmaceuticals Inc. 1,042,392 1,407 * Triple-S Management Corp. Class B 55,100 1,141 PDL BioPharma Inc. 467,600 991 Industrials (14.9%) * United Rentals Inc. 590,000 62,292 Huntington Ingalls Industries Inc. 326,512 60,140 Spirit AeroSystems Holdings Inc. Class A 973,435 56,800 * Hawaiian Holdings Inc. 967,889 55,170 * Wabash National Corp. 3,482,495 55,093 Owens Corning 990,815 51,086 Masco Corp. 1,606,098 50,785 Greenbrier Cos. Inc. 949,408 39,448 BWX Technologies Inc. 970,591 38,533 Cintas Corp. 324,721 37,525 GATX Corp. 556,143 34,247 Pitney Bowes Inc. 1,863,600 28,308 AO Smith Corp. 592,168 28,039 Alaska Air Group Inc. 303,757 26,952 * Meritor Inc. 2,095,936 26,032 ManpowerGroup Inc. 288,401 25,630 * JetBlue Airways Corp. 1,135,597 25,460 SkyWest Inc. 558,187 20,346 L-3 Communications Holdings Inc. 125,192 19,043 General Cable Corp. 908,735 17,311 Quad/Graphics Inc. 514,619 13,833 Herman Miller Inc. 369,766 12,646 Chicago Bridge & Iron Co. NV 396,100 12,576 * Chart Industries Inc. 342,300 12,330 * American Woodmark Corp. 154,082 11,595 Deluxe Corp. 151,082 10,819 * MasTec Inc. 271,600 10,389 * Trex Co. Inc. 147,400 9,493 Global Brass & Copper Holdings Inc. 276,600 9,487 Insperity Inc. 123,200 8,741 Dun & Bradstreet Corp. 67,300 8,165 * Swift Transportation Co. 331,900 8,085 Steelcase Inc. Class A 439,135 7,861 RR Donnelley & Sons Co. 480,888 7,848 Brink's Co. 170,700 7,041 Briggs & Stratton Corp. 297,630 6,625 * NCI Building Systems Inc. 416,671 6,521 Brady Corp. Class A 158,100 5,937 Aircastle Ltd. 261,379 5,450 * TriNet Group Inc. 210,700 5,398 ^,* Energy Recovery Inc. 518,400 5,365 LSC Communications Inc. 180,333 5,352 * ACCO Brands Corp. 352,800 4,604 * Gibraltar Industries Inc. 105,200 4,382 Knoll Inc. 147,600 4,123 Triumph Group Inc. 152,500 4,041 Tetra Tech Inc. 86,582 3,736 * Huron Consulting Group Inc. 72,900 3,692 Comfort Systems USA Inc. 106,200 3,536 Ennis Inc. 160,100 2,778 Insteel Industries Inc. 74,100 2,641 * Continental Building Products Inc. 85,400 1,973 * FTI Consulting Inc. 40,600 1,830 Douglas Dynamics Inc. 40,102 1,349 Information Technology (15.8%) * Advanced Micro Devices Inc. 5,529,261 62,702 CDW Corp. 1,121,101 58,398 * Aspen Technology Inc. 1,023,536 55,967 SYNNEX Corp. 456,301 55,221 Booz Allen Hamilton Holding Corp. Class A 1,529,440 55,167 CSRA Inc. 1,730,965 55,114 Computer Sciences Corp. 925,528 54,995 * Cirrus Logic Inc. 917,177 51,857 * First Data Corp. Class A 3,582,123 50,830 NVIDIA Corp. 470,985 50,273 * Tech Data Corp. 578,989 49,029 * NCR Corp. 1,141,921 46,316 Avnet Inc. 822,426 39,156 * Manhattan Associates Inc. 734,841 38,969 ^,* GoDaddy Inc. Class A 938,490 32,800 * Synaptics Inc. 579,490 31,049 Science Applications International Corp. 361,397 30,646 * Teradata Corp. 1,075,354 29,217 * CACI International Inc. Class A 159,225 19,792 Leidos Holdings Inc. 360,583 18,440 * Cardtronics plc Class A 310,300 16,933 * TTM Technologies Inc. 1,172,300 15,978 ^,* Nutanix Inc. 580,300 15,413 CSG Systems International Inc. 307,800 14,897 * MaxLinear Inc. 575,500 12,546 * Gigamon Inc. 210,000 9,565 EarthLink Holdings Corp. 1,603,517 9,044 * Sykes Enterprises Inc. 269,060 7,765 * Advanced Energy Industries Inc. 130,732 7,158 DST Systems Inc. 63,370 6,790 * Sanmina Corp. 172,463 6,321 Seagate Technology plc 126,800 4,840 Travelport Worldwide Ltd. 306,800 4,326 * Angie's List Inc. 507,000 4,173 * Itron Inc. 64,700 4,066 * Amkor Technology Inc. 349,300 3,685 * Cadence Design Systems Inc. 140,000 3,531 * ePlus Inc. 26,900 3,099 ManTech International Corp. Class A 59,100 2,497 * F5 Networks Inc. 14,100 2,041 * Super Micro Computer Inc. 65,488 1,837 * Lumentum Holdings Inc. 34,900 1,349 * 3D Systems Corp. 101,400 1,348 Materials (6.1%) Steel Dynamics Inc. 1,657,823 58,985 * AK Steel Holding Corp. 5,338,596 54,507 Trinseo SA 918,074 54,442 United States Steel Corp. 1,450,900 47,894 Commercial Metals Co. 1,778,475 38,735 * Coeur Mining Inc. 3,289,800 29,904 Chemours Co. 1,319,300 29,143 Cabot Corp. 517,926 26,176 Worthington Industries Inc. 257,615 12,221 Rayonier Advanced Materials Inc. 626,100 9,680 Huntsman Corp. 446,785 8,525 Greif Inc. Class A 140,300 7,199 * Owens-Illinois Inc. 308,000 5,362 Domtar Corp. 131,360 5,127 Avery Dennison Corp. 50,817 3,569 * Koppers Holdings Inc. 81,900 3,301 Schnitzer Steel Industries Inc. 122,300 3,143 * Cliffs Natural Resources Inc. 191,300 1,609 * SunCoke Energy Inc. 117,400 1,331 Neenah Paper Inc. 14,741 1,256 Real Estate (8.9%) Hospitality Properties Trust 1,722,111 54,660 CBL & Associates Properties Inc. 4,174,549 48,007 DuPont Fabros Technology Inc. 1,083,285 47,589 Gaming and Leisure Properties Inc. 1,044,368 31,979 Lexington Realty Trust 2,719,473 29,370 ^ Government Properties Income Trust 1,509,860 28,785 GEO Group Inc. 758,523 27,254 Washington Prime Group Inc. 2,587,500 26,936 Communications Sales & Leasing Inc. 1,058,163 26,888 Ryman Hospitality Properties Inc. 398,192 25,090 Senior Housing Properties Trust 1,129,362 21,379 VEREIT Inc. 2,286,248 19,342 Spirit Realty Capital Inc. 1,723,542 18,718 Macerich Co. 262,104 18,567 Summit Hotel Properties Inc. 1,057,800 16,957 EPR Properties 209,800 15,057 * CoreCivic Inc. 495,283 12,115 RLJ Lodging Trust 483,669 11,845 Ashford Hospitality Trust Inc. 1,346,354 10,448 Care Capital Properties Inc. 401,761 10,044 Medical Properties Trust Inc. 767,300 9,438 Sunstone Hotel Investors Inc. 548,337 8,362 Mack-Cali Realty Corp. 264,924 7,688 Brandywine Realty Trust 460,600 7,604 Select Income REIT 261,362 6,586 Sabra Health Care REIT Inc. 253,500 6,190 Apple Hospitality REIT Inc. 297,987 5,954 Pennsylvania REIT 308,349 5,846 Lamar Advertising Co. Class A 79,004 5,312 LaSalle Hotel Properties 171,469 5,225 WP Carey Inc. 45,500 2,689 Global Net Lease Inc. 324,500 2,541 NorthStar Realty Finance Corp. 160,400 2,430 Omega Healthcare Investors Inc. 59,200 1,851 Ramco-Gershenson Properties Trust 111,600 1,850 Universal Health Realty Income Trust 26,700 1,751 RAIT Financial Trust 430,060 1,445 Piedmont Office Realty Trust Inc. Class A 62,800 1,313 * Altisource Portfolio Solutions SA 47,700 1,268 Telecommunication Services (0.6%) Telephone & Data Systems Inc. 561,839 16,220 Windstream Holdings Inc. 1,497,420 10,976 Cincinnati Bell Inc. 325,620 7,278 Cogent Communications Holdings Inc. 167,871 6,941 * General Communication Inc. Class A 95,100 1,850 Utilities (4.8%) Entergy Corp. 858,716 63,090 FirstEnergy Corp. 1,925,530 59,634 UGI Corp. 1,204,850 55,520 AES Corp. 2,997,506 34,831 NiSource Inc. 1,461,195 32,351 MDU Resources Group Inc. 898,300 25,844 CenterPoint Energy Inc. 582,115 14,343 Southwest Gas Holdings Inc. 119,700 9,171 National Fuel Gas Co. 152,500 8,638 ONE Gas Inc. 66,044 4,224 NRG Energy Inc. 337,556 4,138 Vectren Corp. 60,774 3,169 NRG Yield Inc. 135,600 2,143 Spark Energy Inc. Class A 62,800 1,903 Total Common Stocks (Cost $5,416,798) Coupon Temporary Cash Investments (1.4%) 1 Money Market Fund (1.4%) 2,3 Vanguard Market Liquidity Fund 0.823% 902,570 90,266 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4 United States Treasury Bill 0.486% 3/9/17 300 300 4 United States Treasury Bill 0.571%–0.587% 5/4/17 1,200 1,197 4 United States Treasury Bill 0.652% 5/18/17 100 100 Total Temporary Cash Investments (Cost $91,859) Total Investments (100.9%) (Cost $5,508,657) Other Assets and Liabilities-Net (-0.9%) Net Assets (100%) ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $54,912,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.9%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $56,649,000 of collateral received for securities on loan. 4 Securities with a value of $1,597,000 and cash of $51,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 6,589,048 — — Temporary Cash Investments 90,266 1,597 — Futures Contracts—Liabilities 1 (167) — — Total 6,679,147 1,597 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At December 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini Russell 2000 Index March 2017 304 20,625 (152) E-mini S&P Mid-Cap 400 Index March 2017 54 8,959 (172) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At December 31, 2016, the cost of investment securities for tax purposes was $5,887,599,000. Net unrealized appreciation of investment securities for tax purposes was $793,312,000, consisting of unrealized gains of $985,823,000 on securities that had risen in value since their purchase and $19,251,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Capital Opportunity Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Common Stocks (97.1%) Consumer Discretionary (9.5%) * CarMax Inc. 4,586,697 295,337 TJX Cos. Inc. 2,600,900 195,406 Carnival Corp. 3,487,600 181,564 Royal Caribbean Cruises Ltd. 1,827,000 149,887 *,^ Tesla Motors Inc. 627,566 134,105 * Norwegian Cruise Line Holdings Ltd. 1,255,200 53,384 * Amazon.com Inc. 66,830 50,114 Sony Corp. ADR 1,570,800 44,030 Ross Stores Inc. 613,100 40,219 L Brands Inc. 480,000 31,603 Gildan Activewear Inc. Class A 1,190,000 30,190 Bed Bath & Beyond Inc. 703,700 28,598 * Shutterfly Inc. 525,000 26,345 Las Vegas Sands Corp. 340,000 18,159 Tribune Media Co. Class A 510,000 17,840 * Ascena Retail Group Inc. 1,175,200 7,274 Lowe's Cos. Inc. 59,200 4,210 Newell Brands Inc. 86,200 3,849 Signet Jewelers Ltd. 39,700 3,742 Lions Gate Entertainment Corp. Class A 77,500 2,085 Carter's Inc. 23,120 1,997 * AutoZone Inc. 2,475 1,955 Lions Gate Entertainment Corp. Class B 77,500 1,902 * tronc Inc. 120,000 1,664 Marriott International Inc. Class A 20,000 1,654 Hilton Worldwide Holdings Inc. 34,000 925 Energy (0.5%) Cabot Oil & Gas Corp. 1,290,000 30,134 * Southwestern Energy Co. 2,225,000 24,074 * Transocean Ltd. 385,000 5,675 Schlumberger Ltd. 57,065 4,791 Noble Energy Inc. 100,000 3,806 National Oilwell Varco Inc. 75,000 2,808 Ensco plc Class A 143,340 1,393 ^ Frank's International NV 100,000 1,231 Range Resources Corp. 30,000 1,031 Financials (4.2%) Charles Schwab Corp. 6,128,900 241,908 * E*TRADE Financial Corp. 3,843,700 133,184 JPMorgan Chase & Co. 777,551 67,095 Northern Trust Corp. 736,700 65,603 Discover Financial Services 560,700 40,421 CME Group Inc. 162,950 18,796 Progressive Corp. 416,600 14,789 Travelers Cos. Inc. 38,700 4,738 Chubb Ltd. 2,407 318 Health Care (28.4%) * Biogen Inc. 2,630,438 745,940 Amgen Inc. 4,072,700 595,469 Eli Lilly & Co. 7,616,100 560,164 * BioMarin Pharmaceutical Inc. 4,606,100 381,569 Roche Holding AG 1,506,800 343,479 * QIAGEN NV 7,983,500 223,698 Novartis AG ADR 3,032,200 220,865 * Illumina Inc. 1,168,900 149,666 Medtronic plc 1,989,100 141,684 * Boston Scientific Corp. 6,210,400 134,331 *,^ Seattle Genetics Inc. 1,855,500 97,915 Thermo Fisher Scientific Inc. 562,100 79,312 * Alkermes plc 1,150,609 63,951 PerkinElmer Inc. 1,012,197 52,786 * Edwards Lifesciences Corp. 560,000 52,472 Abbott Laboratories 1,299,600 49,918 * Charles River Laboratories International Inc. 415,000 31,619 * Waters Corp. 145,000 19,487 Agilent Technologies Inc. 233,000 10,615 AstraZeneca plc ADR 300,700 8,215 Zimmer Biomet Holdings Inc. 27,800 2,869 *,^ ImmunoGen Inc. 1,157,500 2,361 * Cerner Corp. 10,000 474 Industrials (18.8%) Southwest Airlines Co. 10,935,100 545,005 FedEx Corp. 2,336,474 435,052 * United Continental Holdings Inc. 4,376,200 318,937 American Airlines Group Inc. 5,468,100 255,306 Delta Air Lines Inc. 4,710,000 231,685 Airbus SE 2,938,040 194,054 * JetBlue Airways Corp. 6,985,150 156,607 * Jacobs Engineering Group Inc. 2,233,419 127,305 ^ Ritchie Bros Auctioneers Inc. (New York Shares) 2,203,346 74,914 Rockwell Automation Inc. 520,450 69,949 * AECOM 1,700,000 61,812 IDEX Corp. 595,900 53,667 Union Pacific Corp. 352,000 36,495 Curtiss-Wright Corp. 370,000 36,393 * Spirit Airlines Inc. 198,235 11,470 Textron Inc. 180,000 8,741 Chicago Bridge & Iron Co. NV 100,000 3,175 * Esterline Technologies Corp. 30,631 2,732 Information Technology (33.6%) NVIDIA Corp. 4,665,200 497,963 * Adobe Systems Inc. 3,335,700 343,410 Texas Instruments Inc. 4,249,200 310,064 Microsoft Corp. 4,530,000 281,494 NetApp Inc. 7,456,200 262,980 * Alphabet Inc. Class A 279,630 221,593 * Alphabet Inc. 286,622 221,221 * Flex Ltd. 15,046,702 216,221 * Trimble Inc. 6,605,400 199,153 Corning Inc. 8,080,000 196,102 * Alibaba Group Holding Ltd. ADR 2,208,000 193,884 * Micron Technology Inc. 7,881,000 172,752 KLA-Tencor Corp. 1,754,000 138,005 QUALCOMM Inc. 1,745,300 113,794 *,^ Cree Inc. 3,944,900 104,106 *,1 Descartes Systems Group Inc. 4,645,000 99,403 ^ ASML Holding NV 800,000 89,760 Visa Inc. Class A 1,066,400 83,201 * Rambus Inc. 5,030,000 69,263 * BlackBerry Ltd. 9,408,200 64,822 Plantronics Inc. 1,150,000 62,974 Hewlett Packard Enterprise Co. 2,690,000 62,247 * NeuStar Inc. Class A 1,653,416 55,224 *,1 FormFactor Inc. 4,591,100 51,420 *,^ VMware Inc. Class A 607,700 47,844 HP Inc. 2,860,000 42,442 * Electronic Arts Inc. 500,000 39,380 Intuit Inc. 330,000 37,821 Intel Corp. 1,000,000 36,270 * Entegris Inc. 2,019,231 36,144 * Nuance Communications Inc. 2,395,000 35,685 Apple Inc. 261,000 30,229 Teradyne Inc. 1,110,000 28,194 Jabil Circuit Inc. 1,189,300 28,151 * Keysight Technologies Inc. 732,000 26,769 * PayPal Holdings Inc. 640,000 25,261 Telefonaktiebolaget LM Ericsson ADR 4,230,000 24,661 * eBay Inc. 815,100 24,200 * Dell Technologies Inc. Class V 424,752 23,349 Western Digital Corp. 302,439 20,551 * Yahoo! Inc. 526,300 20,352 Analog Devices Inc. 240,000 17,429 Applied Materials Inc. 475,000 15,328 * Ciena Corp. 500,000 12,205 Mastercard Inc. Class A 45,000 4,646 * Mobileye NV 117,431 4,476 * salesforce.com Inc. 52,900 3,622 * Workday Inc. Class A 10,000 661 Splunk Inc. 7,600 389 Materials (1.7%) Monsanto Co. 2,318,786 243,960 Telecommunication Services (0.4%) AT&T Inc. 1,308,426 55,647 * Sprint Corp. 230,000 1,937 Total Common Stocks (Cost $6,435,409) Coupon Temporary Cash Investment (3.9%) Money Market Fund (3.9%) 2,3 Vanguard Market Liquidity Fund (Cost $548,881) 0.823% 5,488,503 548,905 Total Investments (101.0%) (Cost $6,984,290) Other Assets and Liabilities-Net (-1.0%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $119,120,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $122,628,000 of collateral received for securities on loan. ADR—American Depositary Receipt. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 13,043,117 537,533 — Temporary Cash Investments 548,905 — — Total 13,592,022 537,533 — D. At December 31, 2016, the cost of investment securities for tax purposes was $6,984,290,000. Net unrealized appreciation of investment securities for tax purposes was $7,145,265,000, consisting of unrealized gains of $7,438,380,000 on securities that had risen in value since their purchase and $293,115,000 in unrealized losses on securities that had fallen in value since their purchase. E. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the co mpany or the issuer is another member of The Vanguard Group. T ransactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds Sept. 30, 2016 from Capital Gain Dec. 31, 2016 Market Purchases Securities Distributions Market Value at Cost Sold Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Descartes Systems Group 99,960 — 99,403 Inc. FormFactor Inc. 63,035 — 46,192 — — 51,420 Vanguard Market Liquidity 536,979 NA 1 NA 1 723 — 548,905 Fund Total 699,974 723 — 699,728 1 Not applicable—purchases and sales are for temporary cash investment purposes. Vanguard Global Equity Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Common Stocks (97.0%)1 Australia (1.4%) Brambles Ltd. 1,452,541 12,963 Aristocrat Leisure Ltd. 679,422 7,580 BlueScope Steel Ltd. 955,128 6,348 Qantas Airways Ltd. 2,503,330 5,997 Caltex Australia Ltd. 220,396 4,832 South32 Ltd. 1,721,403 3,389 Coca-Cola Amatil Ltd. 310,712 2,266 Cochlear Ltd. 25,523 2,253 Alumina Ltd. 1,631,671 2,134 Cleanaway Waste Management Ltd. 1,724,377 1,527 Orica Ltd. 117,075 1,488 Newcrest Mining Ltd. 100,650 1,443 ALS Ltd. 272,065 1,182 Fairfax Media Ltd. 1,601,893 1,026 BHP Billiton Ltd. 51,403 921 Iluka Resources Ltd. 165,713 863 * Metcash Ltd. 492,662 810 Asaleo Care Ltd. 624,888 666 GUD Holdings Ltd. 72,599 547 Amcor Ltd. 49,459 532 DuluxGroup Ltd. 118,177 531 Sigma Pharmaceuticals Ltd. 555,893 517 Spotless Group Holdings Ltd. 621,817 443 Santos Ltd. 101,341 292 Cover-More Group Ltd. 191,343 266 Orora Ltd. 107,206 230 Premier Investments Ltd. 10,829 113 * RXP Services Ltd. 34,325 24 Austria (0.1%) Wienerberger AG 60,895 1,056 Oesterreichische Post AG 18,982 636 ANDRITZ AG 12,145 609 BUWOG AG 14,275 332 CA Immobilien Anlagen AG 14,712 270 Belgium (0.1%) Anheuser-Busch InBev SA 30,051 3,181 Bekaert SA 30,728 1,242 * Orange Belgium SA 11,618 242 Brazil (0.8%) BM&FBovespa SA - Bolsa de Valores Mercadorias e Futuros 1,685,600 8,528 Cosan Ltd. 457,172 3,433 EDP - Energias do Brasil SA 673,400 2,767 Alpargatas SA Preference Shares 842,382 2,588 Cosan SA Industria e Comercio 164,400 1,923 Natura Cosmeticos SA 251,726 1,778 MRV Engenharia e Participacoes SA 481,200 1,614 Itausa - Investimentos Itau SA Preference Shares 595,313 1,511 Braskem SA Preference Shares 134,900 1,416 Porto Seguro SA 150,898 1,246 TOTVS SA 151,300 1,115 Qualicorp SA 170,800 1,009 Cia de Saneamento Basico do Estado de Sao Paulo 111,200 982 BTG Pactual Group 214,302 958 TIM Participacoes SA 328,835 790 Cia Brasileira de Distribuicao Grupo Pao de Acucar Preference Shares 39,490 663 Banco Bradesco SA Preference Shares 69,316 616 Gerdau SA Preference Shares 163,100 538 * B2W Cia Digital 139,581 437 * LPS Brasil Consultoria de Imoveis SA 305,800 366 * Centrais Eletricas Brasileiras SA Preference Shares 35,000 278 Grendene SA 49,400 267 Cia de Saneamento do Parana Preference Shares 75,900 250 * Magnesita Refratarios SA 19,100 139 Banco ABC Brasil SA Preference Shares 15,400 66 Canada (3.3%) Bank of Montreal 330,500 23,771 ^ Canadian Imperial Bank of Commerce 261,000 21,297 Fairfax Financial Holdings Ltd. (Over-The-Counter Shares) 27,770 13,516 Royal Bank of Canada 197,100 13,340 Ritchie Bros Auctioneers Inc. (New York Shares) 319,315 10,857 Fairfax Financial Holdings Ltd. 16,158 7,804 Canadian Natural Resources Ltd. 228,311 7,276 Brookfield Asset Management Inc. Class A 154,868 5,110 Rogers Communications Inc. Class B 124,714 4,810 Industrial Alliance Insurance & Financial Services Inc. 107,700 4,283 Loblaw Cos. Ltd. 75,173 3,966 ^ Capital Power Corp. 219,600 3,799 TFI International Inc. 132,900 3,453 ^ H&R REIT 185,500 3,091 * CGI Group Inc. Class A 62,800 3,014 ^ PrairieSky Royalty Ltd. 92,471 2,200 ^ Quebecor Inc. Class B 64,900 1,804 Ritchie Bros Auctioneers Inc. 49,404 1,676 ^ Bonavista Energy Corp. 375,020 1,343 Just Energy Group Inc. 171,000 935 * BRP Inc. 43,334 915 Constellation Software Inc. 2,000 909 Maple Leaf Foods Inc. 39,000 817 * Great Canadian Gaming Corp. 42,700 794 Mullen Group Ltd. 41,500 613 Superior Plus Corp. 63,500 603 Pure Industrial Real Estate Trust 140,000 583 Russel Metals Inc. 24,000 457 Altus Group Ltd. 17,000 392 * Canfor Corp. 32,600 371 * Capstone Mining Corp. 324,986 305 Dorel Industries Inc. Class B 10,000 289 Medical Facilities Corp. 18,934 248 Intertape Polymer Group Inc. 12,800 240 Aimia Inc. 34,900 231 Wajax Corp. 13,400 230 ZCL Composites Inc. 23,500 227 Bird Construction Inc. 24,300 164 Granite REIT 4,793 160 Canadian REIT 4,500 155 Evertz Technologies Ltd. 10,700 135 Agellan Commercial REIT 15,700 125 Morguard North American Residential REIT 5,600 57 E-L Financial Corp. Ltd. 100 55 AGF Management Ltd. Class B 11,316 53 Andrew Peller Ltd. Class A 5,500 48 Morguard Corp. 300 39 High Liner Foods Inc. 2,300 34 True North Commercial REIT 5,500 25 * Taseko Mines Ltd. 10,172 9 Chile (0.2%) Enel Americas SA ADR 564,716 4,636 Quinenco SA 1,012,909 2,393 Cia Cervecerias Unidas SA 160,962 1,681 * Cia Sud Americana de Vapores SA 11,229,484 293 Sociedad Quimica y Minera de Chile SA ADR 5,329 153 Enaex SA 5,437 53 * Latam Airlines Group SA ADR 2,946 24 China (2.2%) * Alibaba Group Holding Ltd. ADR 264,258 23,204 * Baidu Inc. ADR 112,268 18,458 * Ctrip.com International Ltd. ADR 349,608 13,984 * China Biologic Products Inc. 52,184 5,611 Kingboard Chemical Holdings Ltd. 1,598,500 4,828 Tsingtao Brewery Co. Ltd. 1,202,000 4,528 China Shenhua Energy Co. Ltd. 2,327,000 4,350 * Autohome Inc. ADR 153,602 3,883 China Mengniu Dairy Co. Ltd. 1,031,000 1,977 Want Want China Holdings Ltd. 2,704,557 1,727 * Li Ning Co. Ltd. 2,634,833 1,650 * China Resources Beer Holdings Co. Ltd. 796,658 1,578 Tingyi Cayman Islands Holding Corp. 1,061,608 1,287 CNOOC Ltd. 1,031,913 1,282 China Resources Cement Holdings Ltd. 2,136,000 826 Zhongsheng Group Holdings Ltd. 918,000 817 TravelSky Technology Ltd. 326,000 683 Ajisen China Holdings Ltd. 1,615,000 656 China Telecom Corp. Ltd. 1,338,000 614 Goodbaby International Holdings Ltd. 979,000 468 Shenzhou International Group Holdings Ltd. 72,456 457 Kingboard Laminates Holdings Ltd. 365,500 358 Chaowei Power Holdings Ltd. 412,000 351 Xingda International Holdings Ltd. 761,000 343 K Wah International Holdings Ltd. 664,000 307 China Merchants Port Holdings Co. Ltd. 96,000 237 * China Overseas Grand Oceans Group Ltd. 722,000 235 * Greentown Service Group Co. Ltd. 658,000 222 Hisense Kelon Electrical Holdings Co. Ltd. Class A 247,000 201 Sinotruk Hong Kong Ltd. 258,000 183 * Daphne International Holdings Ltd. 962,000 97 Minmetals Land Ltd. 224,000 27 Colombia (0.1%) Bancolombia SA ADR 42,232 1,549 Almacenes Exito SA 140,056 695 Cyprus (0.0%) Globaltrans Investment plc GDR 50,250 317 Czech Republic (0.0%) Komercni banka as 13,670 471 Denmark (1.0%) Novo Nordisk A/S Class B 443,993 15,927 Carlsberg A/S Class B 150,109 12,929 Vestas Wind Systems A/S 79,550 5,152 Coloplast A/S Class B 55,981 3,771 * H Lundbeck A/S 77,348 3,140 GN Store Nord A/S 96,783 2,002 William Demant Holding A/S 100,677 1,749 * Topdanmark A/S 21,996 557 Danske Bank A/S 17,759 537 ISS A/S 12,017 405 SimCorp A/S 7,386 360 Finland (0.7%) Neste Oyj 457,756 17,517 Tikkurila Oyj 236,660 4,675 Sampo Oyj Class A 101,304 4,528 Nokian Renkaat Oyj 30,439 1,132 UPM-Kymmene Oyj 43,369 1,061 Wartsila Oyj Abp 15,674 703 Amer Sports Oyj 20,675 549 Metso Oyj 18,340 522 Tieto Oyj 18,385 500 Sponda Oyj 15,875 73 France (1.3%) Bureau Veritas SA 434,996 8,419 L'Oreal SA 36,896 6,725 Legrand SA 95,619 5,425 Nexity SA 78,768 3,684 * Nexans SA 63,269 3,272 BNP Paribas SA 44,837 2,853 * Peugeot SA 157,305 2,562 STMicroelectronics NV 219,717 2,490 Airbus SE 29,296 1,935 Eurofins Scientific SE 4,271 1,820 Atos SE 15,557 1,640 Rexel SA 92,873 1,526 Zodiac Aerospace 66,154 1,517 AXA SA 59,059 1,489 Christian Dior SE 6,478 1,357 Thales SA 11,078 1,073 Groupe Eurotunnel SE 111,547 1,060 Edenred 52,259 1,035 * ArcelorMittal 136,987 1,007 Sanofi 10,156 821 Arkema SA 7,515 735 *,^ Air France-KLM 124,733 678 TOTAL SA 13,118 673 Neopost SA 20,140 629 * Alstom SA 22,740 625 Technip SA 6,734 480 JCDecaux SA 14,906 438 Vicat SA 6,537 397 Imerys SA 4,477 339 *,^ Vallourec SA 47,126 324 Elis SA 16,564 295 * Flamel Technologies SA ADR 25,944 270 * Virbac SA 933 164 Derichebourg SA 21,538 95 Savencia SA 962 68 Germany (2.6%) SAP SE 429,798 37,180 * Deutsche Boerse AG 184,850 15,042 Deutsche Lufthansa AG 994,672 12,822 * QIAGEN NV 315,500 8,840 Software AG 144,414 5,234 Fresenius Medical Care AG & Co. KGaA 51,848 4,382 * Kloeckner & Co. SE 279,321 3,488 BASF SE 35,072 3,250 OSRAM Licht AG 59,212 3,101 Deutsche Telekom AG 149,726 2,569 Bayerische Motoren Werke AG 25,712 2,395 adidas AG 12,912 2,036 Volkswagen AG Preference Shares 13,635 1,908 Brenntag AG 30,206 1,674 HOCHTIEF AG 11,207 1,565 Bechtle AG 13,361 1,389 Axel Springer SE 25,291 1,226 * Stabilus SA 18,956 1,018 Symrise AG 13,999 851 CTS Eventim AG & Co. KGaA 25,859 814 LANXESS AG 10,624 696 TUI AG-DI 49,514 693 Hannover Rueck SE 4,570 494 GEA Group AG 11,926 479 Gerresheimer AG 5,919 439 Fielmann AG 6,583 434 * Heidelberger Druckmaschinen AG 158,538 422 Salzgitter AG 11,594 407 Suedzucker AG 16,836 401 Draegerwerk AG & Co. KGaA Preference Shares 4,111 344 Jenoptik AG 17,651 304 AURELIUS Equity Opportunities SE & Co. KGaA 4,988 292 Borussia Dortmund GmbH & Co. KGaA 34,855 193 CANCOM SE 4,018 191 Rheinmetall AG 1,841 124 * Villeroy & Boch AG Preference Shares 3,021 46 * Dr Hoenle AG 1,424 42 Greece (0.1%) Grivalia Properties REIC AE 139,525 1,125 JUMBO SA 26,152 414 OPAP SA 40,989 362 * Alpha Bank AE 115,936 232 * Fourlis Holdings SA 50,267 216 Motor Oil Hellas Corinth Refineries SA 11,999 165 Hong Kong (1.3%) AIA Group Ltd. 3,784,000 21,197 Jardine Matheson Holdings Ltd. 228,200 12,592 Sands China Ltd. 1,676,400 7,232 CK Hutchison Holdings Ltd. 347,300 3,920 * Esprit Holdings Ltd. 3,713,114 2,910 HSBC Holdings plc 351,600 2,811 First Pacific Co. Ltd. 1,889,250 1,318 ASM Pacific Technology Ltd. 78,300 828 Television Broadcasts Ltd. 243,200 799 Hongkong & Shanghai Hotels Ltd. 708,200 784 Dairy Farm International Holdings Ltd. 64,000 460 Stella International Holdings Ltd. 239,173 385 SmarTone Telecommunications Holdings Ltd. 217,194 292 Emperor Capital Group Ltd. 2,850,000 256 * Global Brands Group Holding Ltd. 1,604,000 212 Cheung Kong Property Holdings Ltd. 31,192 191 Texwinca Holdings Ltd. 144,823 95 New World Development Co. Ltd. 82,000 86 NagaCorp Ltd. 130,000 75 Eagle Nice International Holdings Ltd. 186,000 52 * Transport International Holdings Ltd. 16,800 48 * ITC Corp. Ltd. 298,000 36 ITC Properties Group Ltd. 83,000 34 Oriental Watch Holdings 84,000 16 Hungary (0.0%) MOL Hungarian Oil & Gas plc 6,014 422 India (1.3%) ICICI Bank Ltd. 4,521,094 16,927 Housing Development Finance Corp. Ltd. 668,115 12,391 Bharat Petroleum Corp. Ltd. 550,395 5,141 MRF Ltd. 7,115 5,119 Oil & Natural Gas Corp. Ltd. 1,446,925 4,067 Hindustan Petroleum Corp. Ltd. 403,510 2,617 Petronet LNG Ltd. 387,092 2,092 CESC Ltd. 192,889 1,811 Indian Oil Corp. Ltd. 273,558 1,308 Oil India Ltd. 189,862 1,263 Karnataka Bank Ltd. 603,797 994 Bharti Airtel Ltd. 171,334 770 Axis Bank Ltd. 98,082 647 * Thirumalai Chemicals Ltd. 54,068 607 Indraprastha Gas Ltd. 38,453 519 * JK Tyre & Industries Ltd. 302,077 503 * Bank of Baroda 185,353 417 Chennai Petroleum Corp. Ltd. 97,219 391 Bodal Chemicals Ltd. 185,852 326 * JK Paper Ltd. 194,514 244 * Mangalore Refinery & Petrochemicals Ltd. 145,299 210 Rain Industries Ltd. 233,338 188 * Phillips Carbon Black Ltd. 52,577 172 * West Coast Paper Mills Ltd. 64,914 125 * Vijaya Bank 176,412 123 * TVS Srichakra Ltd. 2,345 110 * Tamil Nadu Newsprint & Papers Ltd. 19,797 97 MOIL Ltd. 17,790 94 Omaxe Ltd. 37,431 87 Great Eastern Shipping Co. Ltd. 10,974 59 Gujarat Narmada Valley Fertilizers & Chemicals Ltd. 15,857 50 Jindal Saw Ltd. 60,535 49 South Indian Bank Ltd. 18,484 5 Indonesia (0.2%) Telekomunikasi Indonesia Persero Tbk PT 16,281,300 4,790 United Tractors Tbk PT 699,600 1,101 * Harum Energy Tbk PT 3,829,300 606 Adaro Energy Tbk PT 3,564,800 445 Indo Tambangraya Megah Tbk PT 331,000 413 * XL Axiata Tbk PT 1,585,850 271 Elnusa Tbk PT 7,669,800 238 Telekomunikasi Indonesia Persero Tbk PT ADR 4,281 125 * Bank CIMB Niaga Tbk PT 829,200 52 Erajaya Swasembada Tbk PT 957,700 43 * Agung Podomoro Land Tbk PT 1,654,800 26 Ireland (1.6%) CRH plc 942,597 32,689 * Ryanair Holdings plc ADR 259,201 21,581 * Bank of Ireland 46,491,167 11,386 Paddy Power Betfair plc (London Shares) 17,511 1,895 Paddy Power Betfair plc 15,419 1,641 Irish Continental Group plc 158,768 750 * Irish Bank Resolution Corp. Ltd. 122,273 — Israel (0.2%) Bank Hapoalim BM 572,275 3,397 * Bank Leumi Le-Israel BM 596,724 2,452 * Wix.com Ltd. 11,170 498 El Al Israel Airlines 361,418 239 * Union Bank of Israel 18,429 81 Italy (0.5%) Fiat Chrysler Automobiles NV 693,924 6,313 Ferrari NV 69,392 4,040 CNH Industrial NV 323,091 2,803 Luxottica Group SPA ADR 49,253 2,645 * Saipem SPA 3,819,960 2,137 ^ Piaggio & C SPA 1,025,485 1,710 UniCredit SPA 426,239 1,224 Luxottica Group SPA 16,703 898 Intesa Sanpaolo SPA (Registered) 219,899 557 Davide Campari-Milano SPA 53,329 521 Autogrill SPA 42,331 382 * EXOR NV 6,726 289 Saras SPA 104,270 188 *,2 Technogym SPA 17,218 80 Japan (8.1%) MS&AD Insurance Group Holdings Inc. 1,126,800 34,894 Daito Trust Construction Co. Ltd. 145,500 21,874 SMC Corp. 48,300 11,492 Olympus Corp. 308,300 10,622 Secom Co. Ltd. 139,700 10,207 Nippon Telegraph & Telephone Corp. 227,300 9,568 CyberAgent Inc. 372,800 9,179 Rohm Co. Ltd. 145,200 8,331 Fujitsu Ltd. 1,395,000 7,725 Japan Exchange Group Inc. 518,000 7,388 FUJIFILM Holdings Corp. 189,700 7,183 Kansai Paint Co. Ltd. 388,900 7,153 West Japan Railway Co. 115,800 7,093 Dai-ichi Life Holdings Inc. 403,100 6,702 Sompo Holdings Inc. 189,600 6,403 Kirin Holdings Co. Ltd. 386,900 6,280 *,^ LINE Corp. 178,000 6,077 Hitachi Ltd. 1,094,000 5,899 Seven & i Holdings Co. Ltd. 148,400 5,644 Sumitomo Mitsui Financial Group Inc. 146,100 5,564 East Japan Railway Co. 59,900 5,164 NTT Data Corp. 101,200 4,889 Tokio Marine Holdings Inc. 119,200 4,880 Toyota Motor Corp. 81,300 4,766 Shiseido Co. Ltd. 181,900 4,597 Obayashi Corp. 456,000 4,354 Bandai Namco Holdings Inc. 155,250 4,273 * Tokyo Electric Power Co. Holdings Inc. 1,032,200 4,154 Resona Holdings Inc. 804,000 4,121 USS Co. Ltd. 259,200 4,118 Kao Corp. 84,300 3,990 Mizuho Financial Group Inc. 2,081,200 3,735 SoftBank Group Corp. 51,700 3,421 LIXIL Group Corp. 148,900 3,375 Nomura Holdings Inc. 559,300 3,307 Mitsubishi Heavy Industries Ltd. 708,000 3,219 Alfresa Holdings Corp. 193,100 3,189 Sumitomo Dainippon Pharma Co. Ltd. 178,700 3,067 Fuji Media Holdings Inc. 219,000 3,064 Konami Holdings Corp. 75,300 3,039 Toyo Seikan Group Holdings Ltd. 155,100 2,884 Mitsubishi Estate Co. Ltd. 136,000 2,702 Tohoku Electric Power Co. Inc. 213,700 2,694 NEC Corp. 1,000,000 2,645 Japan Post Holdings Co. Ltd. 212,100 2,641 Sumitomo Mitsui Trust Holdings Inc. 73,800 2,640 Yamato Holdings Co. Ltd. 127,800 2,591 Nippon Television Holdings Inc. 132,970 2,411 Otsuka Holdings Co. Ltd. 53,000 2,309 Isetan Mitsukoshi Holdings Ltd. 196,400 2,115 Kyocera Corp. 42,200 2,092 Shimizu Corp. 218,000 1,990 Yamada Denki Co. Ltd. 368,400 1,984 Mixi Inc. 52,800 1,924 JFE Holdings Inc. 118,900 1,798 NTT Urban Development Corp. 195,700 1,725 Toyo Suisan Kaisha Ltd. 46,400 1,679 Mitsubishi Logistics Corp. 113,000 1,593 Nikon Corp. 101,800 1,581 Nihon Unisys Ltd. 122,000 1,531 Sumitomo Chemical Co. Ltd. 321,000 1,522 Tokyo Electron Ltd. 15,900 1,495 Mitsubishi Corp. 69,600 1,478 Sumitomo Electric Industries Ltd. 90,800 1,307 ^ EDION Corp. 124,100 1,162 Japan Tobacco Inc. 33,800 1,109 Onward Holdings Co. Ltd. 158,000 1,106 Azbil Corp. 39,000 1,096 Mitsubishi UFJ Financial Group Inc. 159,800 986 NH Foods Ltd. 36,000 971 Nippon Suisan Kaisha Ltd. 199,800 959 Fujitsu General Ltd. 44,000 929 Fuji Heavy Industries Ltd. 21,800 888 Nissan Motor Co. Ltd. 84,200 845 Toridoll Holdings Corp. 36,500 786 Nissan Chemical Industries Ltd. 20,900 697 Bridgestone Corp. 18,800 676 Tokyo Gas Co. Ltd. 147,000 664 Omron Corp. 16,600 634 Suntory Beverage & Food Ltd. 14,500 601 Casio Computer Co. Ltd. 42,600 600 Kubota Corp. 41,600 593 Matsumotokiyoshi Holdings Co. Ltd. 11,900 585 ITOCHU Corp. 43,400 575 Sekisui Chemical Co. Ltd. 35,900 571 TIS Inc. 26,400 564 Sawai Pharmaceutical Co. Ltd. 10,400 557 Marui Group Co. Ltd. 36,700 535 Japan Airlines Co. Ltd. 17,800 519 Daifuku Co. Ltd. 23,700 503 Gree Inc. 95,700 503 Temp Holdings Co. Ltd. 32,300 500 TDK Corp. 7,200 494 SCSK Corp. 13,600 475 Hitachi Capital Corp. 19,200 471 Saizeriya Co. Ltd. 20,700 465 AEON Financial Service Co. Ltd. 25,200 446 Ryohin Keikaku Co. Ltd. 2,200 431 Coca-Cola West Co. Ltd. 14,200 418 Obic Co. Ltd. 9,400 410 YA-MAN Ltd. 8,100 403 NET One Systems Co. Ltd. 61,500 393 Daiwa House Industry Co. Ltd. 13,400 365 Fukuoka Financial Group Inc. 82,000 364 Sumitomo Bakelite Co. Ltd. 61,000 341 Furukawa Electric Co. Ltd. 11,600 338 Hanwa Co. Ltd. 50,000 326 Avex Group Holdings Inc. 22,100 317 Morinaga Milk Industry Co. Ltd. 44,000 316 Maeda Corp. 36,000 313 Kanematsu Corp. 186,000 313 Toyo Engineering Corp. 117,000 312 KDDI Corp. 11,800 298 Yodogawa Steel Works Ltd. 10,700 279 JVC Kenwood Corp. 100,700 274 TechnoPro Holdings Inc. 8,400 268 Penta-Ocean Construction Co. Ltd. 54,300 262 Komeri Co. Ltd. 10,600 239 St. Marc Holdings Co. Ltd. 7,800 237 OSG Corp. 11,500 226 Nojima Corp. 20,100 216 Nintendo Co. Ltd. 1,000 208 Toho Holdings Co. Ltd. 10,100 201 * Furyu Corp. 7,100 201 Noritz Corp. 11,500 194 Tadano Ltd. 15,200 191 Toyota Industries Corp. 3,700 176 Mitsubishi Shokuhin Co. Ltd. 5,700 169 Zensho Holdings Co. Ltd. 9,700 160 Studio Alice Co. Ltd. 8,400 155 Tokyo Theatres Co. Inc. 102,000 141 Tokyu Construction Co. Ltd. 17,200 138 Starzen Co. Ltd. 3,300 136 * Seed Co. Ltd. 7,700 132 Honeys Co. Ltd. 11,600 121 Aeon Delight Co. Ltd. 4,000 112 Daito Pharmaceutical Co. Ltd. 5,800 112 SHO-BOND Holdings Co. Ltd. 2,400 100 Senko Co. Ltd. 14,500 98 Duskin Co. Ltd. 4,700 96 Nichias Corp. 10,000 96 * Tomoe Engineering Co. Ltd. 6,000 87 Atsugi Co. Ltd. 81,000 86 Nippon Signal Company Ltd. 9,700 82 Justsystems Corp. 8,400 81 YAMABIKO Corp. 5,700 79 * Itfor Inc. 13,500 73 Ehime Bank Ltd. 6,000 71 Furuno Electric Co. Ltd. 9,200 66 * MORESCO Corp. 4,700 63 Nippon Chemiphar Co. Ltd. 1,300 60 * Feed One Co. Ltd. 44,800 59 Oyo Corp. 4,600 55 * Ichinen Holdings Co. Ltd. 5,400 53 Nippon Valqua Industries Ltd. 4,000 53 * Sansei Technologies Inc. 7,100 51 * Asante Inc. 3,400 51 * Kondotec Inc. 6,400 46 * Kyoritsu Printing Co. Ltd. 15,900 43 Aida Engineering Ltd. 4,500 43 Showa Sangyo Co. Ltd. 8,000 41 ASAHI YUKIZAI Corp. 21,000 39 Sawada Holdings Co. Ltd. 4,800 39 Nihon Eslead Corp. 3,300 38 Japan Pulp & Paper Co. Ltd. 12,000 38 * PIA Corp. 1,500 38 * Nikko Co. Ltd. 2,000 36 * Tigers Polymer Corp. 5,100 35 * Nakano Corp. 6,300 33 Maruzen Showa Unyu Co. Ltd. 8,000 31 NJS Co. Ltd. 2,500 30 * Kohsoku Corp. 3,100 29 Shibusawa Warehouse Co. Ltd. 9,000 27 * Carlit Holdings Co. Ltd. 5,600 27 * Nippon Care Supply Co. Ltd. 2,600 26 Luxembourg (0.0%) Ternium SA ADR 71,622 1,730 Malaysia (0.6%) Tenaga Nasional Bhd. 6,638,000 20,553 Public Bank Bhd. (Local) 680,000 2,988 Top Glove Corp. Bhd. 153,900 183 Ann Joo Resources Bhd. 353,300 170 HeveaBoard Bhd. 510,000 170 * AirAsia X Bhd. 1,130,800 90 Hong Leong Bank Bhd. 22,200 67 Lingkaran Trans Kota Holdings Bhd. 49,000 64 UOA Development Bhd. 117,900 62 IOI Properties Group Bhd. 124,000 58 Mexico (0.1%) Mexichem SAB de CV 781,958 1,777 * Grupo Simec SAB de CV Class B 229,604 1,102 America Movil SAB de CV ADR 48,619 611 Industrias Bachoco SAB de CV Class B 131,636 538 * Industrias CH SAB de CV Class B 75,071 480 Grupo Mexico SAB de CV Class B 109,853 299 * Controladora Vuela Cia de Aviacion SAB de CV ADR 17,018 256 * Grupo Aeromexico SAB de CV 102,763 194 Rassini SAB de CV 32,481 122 Consorcio ARA SAB de CV 103,229 32 Netherlands (0.7%) Unilever NV 457,738 18,803 Heineken NV 39,416 2,954 Koninklijke Philips NV 71,267 2,179 Akzo Nobel NV 31,634 1,977 * Koninklijke Ahold Delhaize NV 87,031 1,833 Koninklijke KPN NV 574,747 1,700 Boskalis Westminster 35,753 1,240 ASML Holding NV 6,210 696 Randstad Holding NV 8,676 470 * ASR Nederland NV 13,546 322 Corbion NV 9,662 258 * ForFarmers NV 12,010 84 New Zealand (0.0%) Spark New Zealand Ltd. 530,693 1,256 PGG Wrightson Ltd. 51,996 18 Norway (0.5%) Schibsted ASA Class A 298,323 6,828 Schibsted ASA Class B 298,323 6,314 Statoil ASA 340,334 6,211 DNB ASA 60,175 893 Grieg Seafood ASA 43,054 407 Salmar ASA 9,235 276 Aker ASA 2,298 86 * SpareBank 1 Nord Norge 11,240 68 Other (0.2%) 3 Vanguard FTSE Emerging Markets ETF 291,571 10,432 Peru (0.0%) Cia de Minas Buenaventura SAA ADR 82,040 925 Philippines (0.0%) Energy Development Corp. 9,403,900 973 Lopez Holdings Corp. 3,106,249 487 San Miguel Corp. 44,800 83 Poland (0.1%) Polski Koncern Naftowy ORLEN SA 73,601 1,499 * Grupa Lotos SA 161,184 1,471 Polskie Gornictwo Naftowe i Gazownictwo SA 347,186 466 Bank Pekao SA 6,780 204 * Stalprodukt SA 1,161 146 * Lubelski Wegiel Bogdanka SA 4,200 70 Qatar (0.0%) Ooredoo QSC 27,036 755 Qatar National Bank SAQ 8,864 397 Russia (0.8%) * Yandex NV Class A 736,869 14,833 Sberbank of Russia PJSC ADR 1,107,458 12,751 Gazprom PJSC ADR 311,712 1,573 Lukoil PJSC ADR 27,231 1,526 Tatneft PJSC ADR 31,159 1,282 * Global Ports Investments plc GDR 287,504 1,150 O'Key Group SA GDR 186,363 460 Novolipetsk Steel PJSC GDR 7,592 140 Singapore (0.4%) DBS Group Holdings Ltd. 961,400 11,470 Great Eastern Holdings Ltd. 143,000 2,007 Venture Corp. Ltd. 88,500 603 United Overseas Bank Ltd. 39,200 551 GL Ltd. 766,700 403 Haw Par Corp. Ltd. 40,600 254 United Industrial Corp. Ltd. 108,200 207 * Best World International Ltd. 137,500 127 * Cogent Holdings Ltd. 150,900 60 * Japfa Ltd. 53,400 33 China Aviation Oil Singapore Corp. Ltd. 26,700 26 South Africa (1.7%) Naspers Ltd. 282,364 41,223 * Sappi Ltd. 1,251,784 8,166 MTN Group Ltd. 531,870 4,871 Standard Bank Group Ltd. 433,375 4,772 FirstRand Ltd. 899,808 3,472 Exxaro Resources Ltd. 470,202 3,036 Sanlam Ltd. 353,472 1,617 Gold Fields Ltd. ADR 528,274 1,590 Telkom SA SOC Ltd. 237,748 1,275 JSE Ltd. 104,416 1,247 Old Mutual plc 388,262 972 Harmony Gold Mining Co. Ltd. ADR 353,486 781 Investec Ltd. 93,670 615 Wilson Bayly Holmes-Ovcon Ltd. 45,032 505 Barloworld Ltd. 51,706 442 Grindrod Ltd. 439,255 429 Reunert Ltd. 63,131 312 MMI Holdings Ltd. 170,111 290 * Super Group Ltd. 86,136 243 Blue Label Telecoms Ltd. 102,955 136 Omnia Holdings Ltd. 10,018 135 * Anglo American Platinum Ltd. 7,044 134 Merafe Resources Ltd. 860,453 103 Mpact Ltd. 41,762 85 Cashbuild Ltd. 2,137 54 Advtech Ltd. 42,156 53 Invicta Holdings Ltd. 4,664 23 Hudaco Industries Ltd. 2,008 17 * African Bank Investments Ltd. 2,597,627 — South Korea (2.7%) Samsung Electronics Co. Ltd. 30,477 45,359 Samsung Electronics Co. Ltd. GDR 32,887 24,452 SK Hynix Inc. 506,300 18,630 LG Display Co. Ltd. 271,319 7,040 Shinhan Financial Group Co. Ltd. 96,711 3,627 KT Corp. 105,863 2,576 LG Electronics Inc. 59,430 2,537 Hyundai Motor Co. 19,811 2,390 Hana Financial Group Inc. 80,051 2,066 Hanwha Chemical Corp. 88,894 1,812 Lotte Shopping Co. Ltd. 9,030 1,656 POSCO 6,579 1,397 LG Uplus Corp. 104,308 989 SK Innovation Co. Ltd. 7,241 876 KB Financial Group Inc. 23,077 816 S-Oil Corp. 10,917 764 LG Corp. 10,943 543 Hite Jinro Co. Ltd. 28,487 497 * Dongkuk Steel Mill Co. Ltd. 47,813 436 S-1 Corp. 5,659 411 Poongsan Corp. 12,087 405 Kia Motors Corp. 9,888 321 GS Home Shopping Inc. 1,823 259 Visang Education Inc. 18,447 243 CJ O Shopping Co. Ltd. 1,713 230 Samsung Fire & Marine Insurance Co. Ltd. 766 170 Mirae Asset Life Insurance Co. Ltd. 23,475 100 KISCO Corp. 2,983 91 Unid Co. Ltd. 1,954 72 Seohan Co. Ltd. 34,322 65 Jahwa Electronics Co. Ltd. 4,433 63 * Ssangyong Motor Co. 8,930 58 SeAH Steel Corp. 693 53 ESTec Corp. 5,334 51 Posco M-Tech Co. Ltd. 19,615 50 POSCO Coated & Color Steel Co. Ltd. 1,349 33 Spain (0.5%) * ACS Actividades de Construccion y Servicios SA 260,896 8,233 Distribuidora Internacional de Alimentacion SA 1,414,167 6,936 Endesa SA 97,135 2,054 Viscofan SA 26,524 1,306 * Acerinox SA 88,809 1,174 Mediaset Espana Comunicacion SA 81,863 959 Cia de Distribucion Integral Logista Holdings SA 10,647 247 Prosegur Cia de Seguridad SA 34,986 218 Banco Santander SA 31,187 162 Sweden (1.2%) Svenska Handelsbanken AB Class A 1,729,340 23,952 Atlas Copco AB Class B 608,315 16,539 Assa Abloy AB Class B 223,805 4,141 Sandvik AB 140,329 1,731 Electrolux AB Class B 48,784 1,208 Nordea Bank AB 98,613 1,093 * Bonava AB 59,700 925 Telefonaktiebolaget LM Ericsson Class B 141,401 829 Modern Times Group MTG AB Class B 27,692 818 Saab AB Class B 21,842 815 Millicom International Cellular SA 17,060 727 Swedish Match AB 19,530 620 Oriflame Holding AG 14,629 441 Hufvudstaden AB Class A 17,304 273 * Cloetta AB Class B 73,130 230 * Kindred Group plc 22,571 211 Switzerland (2.3%) Cie Financiere Richemont SA 340,374 22,496 Nestle SA 308,267 22,083 Schindler Holding AG 103,396 18,209 Novartis AG 136,215 9,906 Geberit AG 16,015 6,412 OC Oerlikon Corp. AG 605,523 5,940 Roche Holding AG 15,146 3,453 Logitech International SA 119,415 2,972 Adecco Group AG 37,430 2,443 UBS Group AG 138,697 2,169 Swiss Life Holding AG 3,426 968 Sonova Holding AG 7,869 952 Cie Financiere Richemont SA (Johannesburg Shares) 140,524 927 Helvetia Holding AG 847 456 Vontobel Holding AG 6,876 361 DKSH Holding AG 4,667 320 * ALSO Holding AG 3,433 303 Valora Holding AG 1,010 287 Taiwan (2.3%) Taiwan Semiconductor Manufacturing Co. Ltd. ADR 1,356,486 38,999 Hon Hai Precision Industry Co. Ltd. 11,148,717 28,999 United Microelectronics Corp. 18,021,000 6,346 * HTC Corp. 2,415,000 5,886 Taiwan Semiconductor Manufacturing Co. Ltd. 783,577 4,389 Teco Electric and Machinery Co. Ltd. 2,121,190 1,830 Yungtay Engineering Co. Ltd. 1,224,000 1,698 Tripod Technology Corp. 587,000 1,325 Formosa Petrochemical Corp. 370,000 1,280 Delta Electronics Inc. 258,488 1,271 * YFC-Boneagle Electric Co. Ltd. 610,000 1,135 Chroma ATE Inc. 353,000 823 Primax Electronics Ltd. 578,000 787 Ruentex Industries Ltd. 450,164 744 Lite-On Technology Corp. 427,978 644 Elite Material Co. Ltd. 224,000 623 Inventec Corp. 847,000 578 China General Plastics Corp. 726,000 536 Topco Scientific Co. Ltd. 182,000 475 Micro-Star International Co. Ltd. 203,000 461 Gigabyte Technology Co. Ltd. 306,000 408 Wistron Corp. 442,862 341 * Global Brands Manufacture Ltd. 815,000 315 Alpha Networks Inc. 462,000 279 Taiwan Business Bank 1,098,300 277 Sitronix Technology Corp. 86,000 273 Getac Technology Corp. 218,000 256 Acer Inc. 624,000 252 * APCB Inc. 220,000 186 Sheng Yu Steel Co. Ltd. 163,000 171 Career Technology MFG. Co. Ltd. 306,000 170 Hannstar Board Corp. 267,000 146 * Asia Optical Co. Inc. 104,000 98 Acter Co. Ltd. 24,000 69 Union Bank Of Taiwan 169,000 47 DA CIN Construction Co. Ltd. 74,000 45 Tung Ho Steel Enterprise Corp. 60,000 39 Chun Yuan Steel 85,000 31 Thailand (0.2%) Bangkok Bank PCL (Foreign) 419,900 1,887 Star Petroleum Refining PCL 3,939,300 1,361 Banpu PCL 1,604,500 855 Kasikornbank PCL (Foreign) 155,600 768 Thai Oil PCL 334,400 674 Thanachart Capital PCL 250,400 307 IRPC PCL 2,207,400 295 Sansiri PCL 5,822,000 270 * Esso Thailand PCL 652,300 233 * Kiatnakin Bank PCL 94,800 156 * Susco PCL 752,700 70 * Thai Metal Trade PCL 111,800 50 Turkey (0.2%) Turkiye Halk Bankasi AS 1,223,311 3,232 Emlak Konut Gayrimenkul Yatirim Ortakligi AS 2,128,421 1,803 Turkiye Garanti Bankasi AS 785,894 1,695 Tekfen Holding AS 556,564 1,019 * Yapi ve Kredi Bankasi AS 793,798 770 Tupras Turkiye Petrol Rafinerileri AS 31,276 627 * Vestel Elektronik Sanayi ve Ticaret AS 336,685 606 Kordsa Global Endustriyel Iplik ve Kord Bezi Sanayi ve Ticaret AS 230,255 421 Trakya Cam Sanayii AS 325,627 262 * Indeks Bilgisayar Sistemleri Muhendislik Sanayi ve Ticaret AS 89,872 211 * Izmir Demir Celik Sanayi AS 116,601 87 Bursa Cimento Fabrikasi AS 24,026 42 United Kingdom (6.7%) Prudential plc 2,536,608 50,625 Reckitt Benckiser Group plc 220,366 18,667 BP plc ADR 447,634 16,733 Royal Dutch Shell plc Class A 566,642 15,456 Wolseley plc 245,434 14,983 WPP plc 617,638 13,745 Rolls-Royce Holdings plc 1,220,067 10,021 Hays plc 4,580,946 8,406 Spectris plc 287,321 8,187 BP plc 1,178,008 7,378 Compass Group plc 246,137 4,549 Intertek Group plc 96,608 4,140 Rightmove plc 85,571 4,111 Land Securities Group plc 291,029 3,823 Diageo plc 147,253 3,821 Rotork plc 1,153,475 3,423 Unilever plc 82,737 3,346 Bunzl plc 128,514 3,336 Jupiter Fund Management plc 606,665 3,304 RELX NV 166,964 2,975 BAE Systems plc 395,141 2,874 2 Auto Trader Group plc 564,818 2,840 SSP Group plc 581,080 2,776 Ladbrokes Coral Group plc 1,917,185 2,739 ITV plc 1,069,797 2,716 Victrex plc 112,331 2,671 Provident Financial plc 71,833 2,512 * Anglo American plc Ordinary Shares 176,412 2,472 3i Group plc 283,881 2,456 Barclays plc 872,573 2,395 2 Merlin Entertainments plc 420,849 2,323 Experian plc 118,888 2,302 Lloyds Banking Group plc 2,857,205 2,194 HomeServe plc 263,454 2,012 Tate & Lyle plc 227,103 1,976 DCC plc 25,934 1,928 G4S plc 663,775 1,919 * Standard Chartered plc 214,663 1,751 British American Tobacco plc 30,026 1,702 * Glencore plc 496,953 1,679 TUI AG 116,389 1,666 Royal Dutch Shell plc Class B 57,869 1,663 * Serco Group plc 941,774 1,662 Carnival plc 31,756 1,609 Admiral Group plc 70,427 1,584 WH Smith plc 80,900 1,550 Capita plc 222,634 1,456 Daily Mail & General Trust plc 146,090 1,399 Rio Tinto plc 36,105 1,378 * Thomas Cook Group plc 1,273,095 1,368 Informa plc 157,577 1,320 Drax Group plc 275,585 1,282 BGEO Group plc 33,745 1,242 Mondi plc 59,696 1,219 BHP Billiton plc 72,183 1,149 *,2 ConvaTec Group plc 393,352 1,134 Moneysupermarket.com Group plc 289,698 1,049 IG Group Holdings plc 163,421 993 * Just Eat plc 135,008 970 St. James's Place plc 71,672 894 * GVC Holdings plc 110,933 877 * Tesco plc 335,901 856 easyJet plc 63,853 790 Stagecoach Group plc 296,305 789 National Grid plc 66,111 772 * NEX Group plc 133,281 763 Berendsen plc 71,109 762 QinetiQ Group plc 235,265 762 Vodafone Group plc 296,959 731 AstraZeneca plc 13,143 718 UBM plc 76,829 692 Pets at Home Group plc 226,878 669 UDG Healthcare plc 77,876 641 Dart Group plc 102,657 626 Sky plc 50,016 610 TP ICAP plc 108,915 579 International Personal Finance plc 251,684 534 Smith & Nephew plc 33,020 496 Barratt Developments plc 84,673 481 JD Sports Fashion plc 120,475 472 Amec Foster Wheeler plc 77,314 446 Close Brothers Group plc 24,651 438 J D Wetherspoon plc 39,513 432 Antofagasta plc 51,864 429 Wm Morrison Supermarkets plc 139,409 396 Pagegroup plc 81,035 389 Softcat plc 104,769 381 National Express Group plc 83,321 363 Devro plc 153,629 360 Inchcape plc 36,597 316 Electrocomponents plc 52,588 309 Millennium & Copthorne Hotels plc 50,101 286 Petrofac Ltd. 24,478 262 IMI plc 19,191 245 * Premier Oil plc 262,285 239 2 Non-Standard Finance plc 323,829 230 Northgate plc 37,787 230 2 McCarthy & Stone plc 115,132 228 Beazley plc 47,406 227 Helical plc 56,931 207 Centrica plc 71,680 206 Cranswick plc 6,412 185 Vertu Motors plc 242,672 130 KCOM Group plc 93,905 110 Novae Group plc 9,923 84 Advanced Medical Solutions Group plc 28,374 78 Diploma plc 4,368 56 Playtech plc 5,012 51 Photo-Me International plc 24,927 50 YouGov plc 15,493 48 U & I Group plc 21,546 45 * Watkin Jones plc 29,189 42 Topps Tiles plc 37,518 41 Headlam Group plc 6,214 37 PayPoint plc 2,921 36 Numis Corp. plc 11,735 36 * dotdigital group plc 46,541 33 * Gamma Communications plc 5,265 30 * Revolution Bars Group plc 10,115 28 * iomart Group plc 7,182 27 * Amino Technologies plc 12,647 27 * IDOX plc 9,939 8 United States (48.7%) Consumer Discretionary (6.8%) * Amazon.com Inc. 82,347 61,750 Royal Caribbean Cruises Ltd. 549,584 45,088 * CarMax Inc. 406,164 26,153 Omnicom Group Inc. 189,186 16,102 International Game Technology plc 518,104 13,222 Time Warner Inc. 128,538 12,408 *,^ Tesla Motors Inc. 54,373 11,619 Harley-Davidson Inc. 192,989 11,259 McDonald's Corp. 87,744 10,680 Kohl's Corp. 200,005 9,876 * Priceline Group Inc. 6,593 9,666 American Eagle Outfitters Inc. 575,899 8,736 * TripAdvisor Inc. 146,456 6,791 Comcast Corp. Class A 91,572 6,323 * Genesco Inc. 93,148 5,785 Walt Disney Co. 49,503 5,159 * AutoZone Inc. 5,893 4,654 Cooper Tire & Rubber Co. 94,184 3,659 NIKE Inc. Class B 65,692 3,339 Children's Place Inc. 32,233 3,254 General Motors Co. 92,532 3,224 * Burlington Stores Inc. 27,009 2,289 * iRobot Corp. 37,848 2,212 Wolverine World Wide Inc. 100,663 2,210 Williams-Sonoma Inc. 44,750 2,165 * Liberty Media Corp-Liberty Media Class A 66,622 2,089 Chico's FAS Inc. 112,756 1,623 Capella Education Co. 13,672 1,200 * Francesca's Holdings Corp. 65,934 1,189 Caleres Inc. 33,830 1,110 * Stoneridge Inc. 61,242 1,083 TJX Cos. Inc. 11,769 884 Thor Industries Inc. 7,341 735 * K12 Inc. 42,048 722 Big 5 Sporting Goods Corp. 39,824 691 Garmin Ltd. 14,071 682 Speedway Motorsports Inc. 14,086 305 * Fossil Group Inc. 9,535 247 * American Public Education Inc. 9,739 239 Movado Group Inc. 7,955 229 * Tilly's Inc. Class A 16,997 224 Rocky Brands Inc. 14,203 164 * Lee Enterprises Inc. 55,796 162 * Perry Ellis International Inc. 5,140 128 * Black Diamond Inc. 21,817 117 * Regis Corp. 7,588 110 Hooker Furniture Corp. 2,246 85 Johnson Outdoors Inc. Class A 893 35 Lifetime Brands Inc. 700 12 Consumer Staples (5.1%) Procter & Gamble Co. 563,245 47,358 Coca-Cola Co. 1,086,256 45,036 PepsiCo Inc. 293,160 30,673 Colgate-Palmolive Co. 389,435 25,484 Hershey Co. 135,857 14,052 Wal-Mart Stores Inc. 199,576 13,795 Dean Foods Co. 585,120 12,744 Archer-Daniels-Midland Co. 161,492 7,372 Mead Johnson Nutrition Co. 101,670 7,194 Estee Lauder Cos. Inc. Class A 89,753 6,865 Bunge Ltd. 87,199 6,299 Costco Wholesale Corp. 32,826 5,256 Altria Group Inc. 35,803 2,421 Sanderson Farms Inc. 10,545 994 Kraft Heinz Co. 8,409 734 * Central Garden & Pet Co. Class A 19,634 607 AdvancePierre Foods Holdings Inc. 14,573 434 Energy (1.9%) Exxon Mobil Corp. 245,037 22,117 EOG Resources Inc. 211,202 21,352 Apache Corp. 325,185 20,639 National Oilwell Varco Inc. 150,471 5,634 World Fuel Services Corp. 63,640 2,922 Superior Energy Services Inc. 166,537 2,811 * Rowan Cos. plc Class A 140,021 2,645 * Exterran Corp. 48,524 1,160 Ensco plc Class A 96,588 939 * International Seaways Inc. 29,680 417 * McDermott International Inc. 54,657 404 * Overseas Shipholding Group Inc. Class A 89,040 341 Financials (10.0%) * Berkshire Hathaway Inc. Class B 266,218 43,388 First Republic Bank 423,236 38,997 JPMorgan Chase & Co. 425,706 36,734 TD Ameritrade Holding Corp. 741,774 32,341 Wells Fargo & Co. 499,232 27,513 Moody's Corp. 279,879 26,384 US Bancorp 450,954 23,166 Goldman Sachs Group Inc. 94,628 22,659 * Markel Corp. 21,741 19,665 Voya Financial Inc. 426,102 16,712 Travelers Cos. Inc. 126,186 15,448 Loews Corp. 292,631 13,704 * Alleghany Corp. 18,410 11,195 Bank of New York Mellon Corp. 232,343 11,008 Chubb Ltd. 72,592 9,591 Aflac Inc. 124,626 8,674 MarketAxess Holdings Inc. 51,689 7,594 Financial Engines Inc. 190,870 7,014 Franklin Resources Inc. 175,103 6,931 Willis Towers Watson plc 55,471 6,783 Interactive Brokers Group Inc. 184,605 6,740 American Express Co. 90,094 6,674 Leucadia National Corp. 262,828 6,111 Endurance Specialty Holdings Ltd. 58,991 5,451 RenaissanceRe Holdings Ltd. 37,579 5,119 Hartford Financial Services Group Inc. 102,020 4,861 M&T Bank Corp. 29,034 4,542 Validus Holdings Ltd. 72,518 3,989 T. Rowe Price Group Inc. 42,129 3,171 Greenhill & Co. Inc. 99,711 2,762 Evercore Partners Inc. Class A 19,230 1,321 American International Group Inc. 19,156 1,251 * Piper Jaffray Cos. 15,473 1,122 First Citizens BancShares Inc. Class A 2,818 1,000 * EZCORP Inc. Class A 72,642 774 American Equity Investment Life Holding Co. 20,819 469 GAIN Capital Holdings Inc. 34,802 229 MBT Financial Corp. 10,472 119 Solar Senior Capital Ltd. 5,531 91 Independent Bank Corp. 2,773 60 * Consumer Portfolio Services Inc. 10,613 54 * FB Financial Corp. 1,811 47 Health Care (7.3%) Anthem Inc. 208,861 30,028 Johnson & Johnson 230,876 26,599 * WellCare Health Plans Inc. 188,816 25,883 * Waters Corp. 174,073 23,394 * United Therapeutics Corp. 126,953 18,209 * Mettler-Toledo International Inc. 42,628 17,842 Bruker Corp. 724,652 15,348 * Seattle Genetics Inc. 279,918 14,771 * PRA Health Sciences Inc. 263,187 14,507 ResMed Inc. 201,776 12,520 * Charles River Laboratories International Inc. 153,432 11,690 * INC Research Holdings Inc. Class A 212,545 11,180 * Myriad Genetics Inc. 613,097 10,220 * VWR Corp. 361,977 9,060 * Emergent BioSolutions Inc. 263,148 8,642 * Bio-Rad Laboratories Inc. Class A 46,618 8,498 * Five Prime Therapeutics Inc. 164,324 8,234 * Mallinckrodt plc 143,072 7,128 Merck & Co. Inc. 108,756 6,402 Baxter International Inc. 127,051 5,633 * Intuitive Surgical Inc. 8,519 5,402 * Varian Medical Systems Inc. 53,145 4,771 * Exelixis Inc. 272,528 4,063 * Alnylam Pharmaceuticals Inc. 85,961 3,218 * PAREXEL International Corp. 43,048 2,829 * Endo International plc 142,567 2,348 PDL BioPharma Inc. 1,043,258 2,212 * Amphastar Pharmaceuticals Inc. 102,970 1,897 * Supernus Pharmaceuticals Inc. 61,325 1,548 * Luminex Corp. 63,546 1,286 * Cambrex Corp. 20,557 1,109 * Globus Medical Inc. 39,037 969 * AMAG Pharmaceuticals Inc. 24,646 858 * Lantheus Holdings Inc. 96,090 826 * Orthofix International NV 18,593 673 * Triple-S Management Corp. Class B 28,538 591 * BioSpecifics Technologies Corp. 9,664 538 * BioTelemetry Inc. 22,991 514 * SciClone Pharmaceuticals Inc. 32,848 355 * Vanda Pharmaceuticals Inc. 15,336 245 * Cross Country Healthcare Inc. 11,615 181 * Enanta Pharmaceuticals Inc. 5,027 168 * Applied Genetic Technologies Corp. 15,032 141 * ChemoCentryx Inc. 18,627 138 * Heska Corp. 1,559 112 * Five Star Quality Care Inc. 40,229 109 * Aptevo Therapeutics Inc. 33,902 83 * Alliance HealthCare Services Inc. 6,889 66 * Cutera Inc. 3,407 59 * Xencor Inc. 2,098 55 Industrials (4.7%) General Electric Co. 1,072,182 33,881 CH Robinson Worldwide Inc. 267,957 19,630 Lincoln Electric Holdings Inc. 213,876 16,398 * Verisk Analytics Inc. Class A 177,108 14,376 Wabtec Corp. 164,859 13,687 * United Continental Holdings Inc. 159,806 11,647 United Parcel Service Inc. Class B 95,809 10,984 3M Co. 58,188 10,391 * NOW Inc. 468,022 9,580 * Kirby Corp. 133,748 8,894 * Stericycle Inc. 109,290 8,420 Union Pacific Corp. 67,430 6,991 United Technologies Corp. 59,809 6,556 * Clean Harbors Inc. 96,065 5,346 MSC Industrial Direct Co. Inc. Class A 50,538 4,669 Universal Forest Products Inc. 35,414 3,619 Expeditors International of Washington Inc. 62,441 3,307 Emerson Electric Co. 52,534 2,929 ManpowerGroup Inc. 27,064 2,405 Brady Corp. Class A 59,322 2,227 PACCAR Inc. 23,628 1,510 Fastenal Co. 29,625 1,392 * Navigant Consulting Inc. 40,494 1,060 * Vectrus Inc. 35,898 856 * ACCO Brands Corp. 62,549 816 * MRC Global Inc. 31,727 643 Kimball International Inc. Class B 35,915 631 Briggs & Stratton Corp. 24,480 545 * MYR Group Inc. 14,001 528 Insperity Inc. 6,252 444 ArcBest Corp. 12,364 342 * Veritiv Corp. 6,278 337 * Ducommun Inc. 12,486 319 * Sterling Construction Co. Inc. 36,343 307 * Titan Machinery Inc. 12,603 184 * Willis Lease Finance Corp. 4,197 107 * RPX Corp. 9,864 106 * Orion Group Holdings Inc. 8,652 86 * Northwest Pipe Co. 3,725 64 * ARC Document Solutions Inc. 10,566 54 * Casella Waste Systems Inc. Class A 3,012 37 Information Technology (9.8%) * Alphabet Inc. Class C 57,881 44,674 Microsoft Corp. 673,953 41,879 Intel Corp. 722,517 26,206 Visa Inc. Class A 269,925 21,060 NVIDIA Corp. 194,165 20,725 Mastercard Inc. Class A 199,029 20,550 Apple Inc. 167,172 19,362 Linear Technology Corp. 303,926 18,950 * Facebook Inc. Class A 156,015 17,949 Teradyne Inc. 647,443 16,445 Texas Instruments Inc. 215,435 15,720 Oracle Corp. 394,636 15,174 * Alphabet Inc. Class A 14,922 11,825 NetApp Inc. 299,345 10,558 * GrubHub Inc. 235,337 8,853 Xilinx Inc. 143,969 8,691 Accenture plc Class A 69,655 8,159 * MicroStrategy Inc. Class A 38,007 7,503 * Tech Data Corp. 86,773 7,348 FLIR Systems Inc. 200,598 7,260 * PayPal Holdings Inc. 169,400 6,686 SYNNEX Corp. 54,913 6,646 Analog Devices Inc. 88,456 6,424 * Teradata Corp. 207,891 5,648 Convergys Corp. 221,597 5,442 Automatic Data Processing Inc. 51,496 5,293 * eBay Inc. 173,234 5,143 Paychex Inc. 83,490 5,083 * Zillow Group Inc. 135,812 4,953 * F5 Networks Inc. 32,371 4,685 Maxim Integrated Products Inc. 110,184 4,250 Xerox Corp. 427,509 3,732 * IPG Photonics Corp. 34,704 3,426 ManTech International Corp. Class A 75,688 3,198 * Zillow Group Inc. Class A 67,906 2,475 * Insight Enterprises Inc. 48,734 1,971 Booz Allen Hamilton Holding Corp. Class A 52,543 1,895 Dolby Laboratories Inc. Class A 36,944 1,669 * Alpha & Omega Semiconductor Ltd. 41,143 875 EarthLink Holdings Corp. 149,361 842 * Benchmark Electronics Inc. 27,555 840 * CommVault Systems Inc. 15,967 821 * CACI International Inc. Class A 4,668 580 * TTM Technologies Inc. 41,308 563 * PCM Inc. 23,594 531 * Tessera Holding Corp. 11,805 522 * Carbonite Inc. 29,544 484 * A10 Networks Inc. 57,289 476 * Genpact Ltd. 15,856 386 * Amkor Technology Inc. 27,564 291 * CyberOptics Corp. 8,074 211 Daktronics Inc. 15,035 161 QAD Inc. Class A 3,457 105 * Care.com Inc. 8,285 71 * AXT Inc. 9,555 46 * Net 1 UEPS Technologies Inc. 3,433 39 * Synacor Inc. 8,339 26 Materials (1.7%) Martin Marietta Materials Inc. 114,240 25,308 Praxair Inc. 154,282 18,080 Monsanto Co. 150,020 15,784 Commercial Metals Co. 288,638 6,286 * Axalta Coating Systems Ltd. 118,767 3,230 PPG Industries Inc. 33,778 3,201 * Alcoa Corp. 107,330 3,014 Schnitzer Steel Industries Inc. 45,790 1,177 Mercer International Inc. 31,295 333 Other (0.0%) * Sun-Times Media Group Inc. Class A 130,959 — * Washington Mutual Inc. Escrow 166,300 — — Real Estate (0.6%) Rayonier Inc. 312,578 8,315 * Howard Hughes Corp. 71,184 8,122 * Quality Care Properties Inc. 329,719 5,111 Weyerhaeuser Co. 110,418 3,322 * Forestar Group Inc. 23,469 312 * AV Homes Inc. 13,557 214 RE/MAX Holdings Inc. Class A 1,601 90 Telecommunication Services (0.8%) AT&T Inc. 795,019 33,812 Telephone & Data Systems Inc. 25,639 740 IDT Corp. Class B 33,706 625 * United States Cellular Corp. 9,440 413 Utilities (0.0%) SJW Group 3,652 204 Total United States Total Common Stocks (Cost $3,768,916) Coupon Temporary Cash Investments (3.7%) 1 Money Market Fund (3.6%) 4,5 Vanguard Market Liquidity Fund 0.823% 1,596,006 159,616 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 6,7 United States Treasury Bill 0.327% 1/19/17 1,000 1,000 United States Treasury Bill 0.365% 2/2/17 500 500 6,7 United States Treasury Bill 0.341%-0.478% 2/9/17 2,700 2,699 6,7 United States Treasury Bill 0.591% 5/4/17 2,000 1,996 Total Temporary Cash Investments (Cost $165,812) Total Investments (100.7%) (Cost $3,934,728) Other Assets and Liabilities-Net (-0.7%) 5 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $23,933,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.9% and 1.8%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2016, the aggregate value of these securities was $6,771,000, representing 0.2% of net assets. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $25,453,000 of collateral received for securities on loan. 6 Securities with a value of $4,366,000 have been segregated as initial margin for open futures contracts. 7 Securities with a value of $529,000 and cash of $602,000 have been segregated as collateral for open forward currency contracts. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks—International 337,222 1,792,711 — Common Stocks—United States 2,164,807 — — Temporary Cash Investments 159,616 6,195 — Futures Contracts—Assets 1 209 — — Futures Contracts—Liabilities 1 (200) — — Forward Currency Contracts—Assets — 145 — Forward Currency Contracts—Liabilities — (883) — Total 2,661,654 1,798,168 — 1 Represents variation margin on the last day of the reporting period. may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. The fund enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts or to protect the value of securities and related receivables and payables against changes in foreign exchange rates. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the fund cannot be repledged, resold or rehypothecated. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any assets pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index March 2017 419 46,848 (449) Dow Jones EURO STOXX 50 Index March 2017 516 17,933 3,017 Topix Index March 2017 88 11,453 1,668 FTSE 100 Index March 2017 90 7,840 785 S&P ASX 200 Index March 2017 37 3,772 425 5,446 Unrealized appreciation (depreciation) on open E-mini S&P 500 Index, Dow Jones EURO STOXX 50 Index, and FTSE 100 Index futures contracts is required to be treated as realized gain (loss) for tax purposes. At December 31, 2016, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) Barclays Bank plc 3/22/17 EUR 13,184 USD 14,084 (147) The Toronto-Dominion Bank 3/14/17 JPY 1,026,029 USD 9,050 (239) The Toronto-Dominion Bank 3/22/17 GBP 5,116 USD 6,500 (182) BNP Paribas 3/22/17 EUR 5,709 USD 5,962 73 Citibank, N.A. 3/14/17 JPY 466,050 USD 3,968 35 JPMorgan Chase Bank, N.A. 3/22/17 GBP 2,639 USD 3,281 (22) Credit Suisse International 3/21/17 AUD 4,042 USD 3,034 (123) Goldman Sachs International 3/21/17 AUD 1,943 USD 1,411 (12) Bank of America, N.A. 3/14/17 JPY 125,848 USD 1,110 (29) JPMorgan Chase Bank, N.A. 3/22/17 EUR 980 USD 1,048 (12) Goldman Sachs International 3/22/17 EUR 828 USD 885 (10) Citibank, N.A. 3/14/17 JPY 76,800 USD 671 (12) BNP Paribas 3/14/17 JPY 46,320 USD 396 2 Barclays Bank plc 3/22/17 EUR 359 USD 377 3 Bank of America, N.A. 3/21/17 AUD 362 USD 271 (10) Bank of America, N.A. 3/22/17 GBP 175 USD 223 (6) BNP Paribas 3/21/17 AUD 139 USD 101 — JPMorgan Chase Bank, N.A. 3/22/17 USD 2,684 EUR 2,564 (26) Citibank, N.A. 3/14/17 USD 1,831 JPY 216,440 (28) Citibank, N.A. 3/22/17 USD 1,270 EUR 1,209 (9) Citibank, N.A. 3/22/17 USD 1,119 GBP 897 11 Goldman Sachs International 3/22/17 USD 1,034 GBP 843 (7) Goldman Sachs International 3/14/17 USD 911 JPY 106,050 1 Goldman Sachs International 3/22/17 USD 719 EUR 684 (4) Bank of America, N.A. 3/14/17 USD 526 JPY 61,580 (3) Goldman Sachs International 3/21/17 USD 504 AUD 686 10 Barclays Bank plc 3/14/17 USD 391 JPY 44,325 10 Goldman Sachs International 3/21/17 USD 305 AUD 425 (1) BNP Paribas 3/21/17 USD 201 AUD 280 (1) (738) AUD—Australian dollar. EUR—Euro. GBP—British pound. JPY—Japanese yen. USD—U.S. dollar. E. At December 31, 2016, the cost of investment securities for tax purposes was $3,941,658,000. Net unrealized appreciation of investment securities for tax purposes was $518,893,000, consisting of unrealized gains of $752,375,000 on securities that had risen in value since their purchase and $233,482,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Strategic Small-Cap Equity Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Common Stocks (99.5%) 1 Consumer Discretionary (12.5%) Bob Evans Farms Inc. 175,280 9,327 Children's Place Inc. 88,122 8,896 Big Lots Inc. 174,646 8,769 Bloomin' Brands Inc. 472,067 8,511 Tupperware Brands Corp. 160,658 8,454 ^,* Smith & Wesson Holding Corp. 399,218 8,415 * Tenneco Inc. 134,485 8,401 * Cooper-Standard Holdings Inc. 81,169 8,391 * MSG Networks Inc. 383,927 8,254 Regal Entertainment Group Class A 396,074 8,159 AMC Entertainment Holdings Inc. 231,862 7,802 * Boyd Gaming Corp. 326,727 6,590 * American Axle & Manufacturing Holdings Inc. 333,215 6,431 Sturm Ruger & Co. Inc. 121,655 6,411 Rent-A-Center Inc. 560,805 6,309 American Eagle Outfitters Inc. 414,934 6,295 Tailored Brands Inc. 229,460 5,863 Ruth's Hospitality Group Inc. 301,818 5,523 Cheesecake Factory Inc. 91,961 5,507 Brinker International Inc. 98,436 4,876 * Denny's Corp. 377,959 4,849 * Burlington Stores Inc. 57,053 4,835 Barnes & Noble Inc. 420,697 4,691 Ethan Allen Interiors Inc. 123,673 4,557 * Genesco Inc. 66,634 4,138 Time Inc. 192,638 3,439 Papa John's International Inc. 35,811 3,065 Movado Group Inc. 89,645 2,577 * Strayer Education Inc. 29,983 2,418 * Scientific Games Corp. Class A 158,504 2,219 * Francesca's Holdings Corp. 105,687 1,906 Libbey Inc. 75,635 1,472 Finish Line Inc. Class A 77,945 1,466 Callaway Golf Co. 122,256 1,340 * Dave & Buster's Entertainment Inc. 22,985 1,294 Cato Corp. Class A 36,634 1,102 Consumer Staples (3.0%) Universal Corp. 140,995 8,988 Fresh Del Monte Produce Inc. 144,617 8,768 Dean Foods Co. 341,875 7,446 Ingles Markets Inc. Class A 95,752 4,606 * SUPERVALU Inc. 939,529 4,388 * Central Garden & Pet Co. 103,914 3,439 Nu Skin Enterprises Inc. Class A 50,446 2,410 SpartanNash Co. 53,288 2,107 * Avon Products Inc. 305,819 1,541 * Central Garden & Pet Co. Class A 39,596 1,224 * Post Holdings Inc. 13,377 1,075 Energy (4.9%) * Transocean Ltd. 725,446 10,693 * Rowan Cos. plc Class A 500,328 9,451 * Denbury Resources Inc. 2,465,338 9,073 * Enbridge Energy Management LLC 332,140 8,602 * McDermott International Inc. 1,011,316 7,474 * Sanchez Energy Corp. 703,298 6,351 * Diamond Offshore Drilling Inc. 331,264 5,863 * Unit Corp. 218,119 5,861 Archrock Inc. 359,548 4,746 * Carrizo Oil & Gas Inc. 113,203 4,228 * Laredo Petroleum Inc. 245,357 3,469 Financials (18.4%) Synovus Financial Corp. 272,459 11,193 Assured Guaranty Ltd. 296,163 11,186 Popular Inc. 240,354 10,532 Washington Federal Inc. 298,384 10,250 Primerica Inc. 144,239 9,974 Cathay General Bancorp 256,946 9,772 * Essent Group Ltd. 291,163 9,425 Universal Insurance Holdings Inc. 326,931 9,285 ^ Banc of California Inc. 523,746 9,087 Capital Bank Financial Corp. 226,930 8,907 Union Bankshares Corp. 241,930 8,647 * Walker & Dunlop Inc. 276,091 8,614 IBERIABANK Corp. 102,533 8,587 Central Pacific Financial Corp. 273,057 8,579 Nelnet Inc. Class A 167,170 8,484 ^,* World Acceptance Corp. 128,562 8,264 Federal Agricultural Mortgage Corp. 140,820 8,065 ^,* Credit Acceptance Corp. 35,329 7,684 RenaissanceRe Holdings Ltd. 56,028 7,632 * Flagstar Bancorp Inc. 279,168 7,521 * INTL. FCStone Inc. 186,510 7,386 Sterling Bancorp 301,626 7,058 TCF Financial Corp. 337,952 6,621 LPL Financial Holdings Inc. 166,339 5,857 NorthStar Asset Management Group Inc. 359,664 5,366 * HomeStreet Inc. 165,188 5,220 CNO Financial Group Inc. 255,940 4,901 Heritage Insurance Holdings Inc. 298,178 4,672 OFG Bancorp 351,067 4,599 Maiden Holdings Ltd. 234,478 4,092 Enterprise Financial Services Corp. 88,909 3,823 First Interstate BancSystem Inc. Class A 80,706 3,434 * KCG Holdings Inc. Class A 247,362 3,278 Great Western Bancorp Inc. 74,923 3,266 Dime Community Bancshares Inc. 146,260 2,940 Federated Investors Inc. Class B 96,278 2,723 ^,* BofI Holding Inc. 90,844 2,594 * Ambac Financial Group Inc. 113,125 2,545 LegacyTexas Financial Group Inc. 57,274 2,466 Virtus Investment Partners Inc. 17,800 2,101 First Financial Bancorp 68,726 1,955 First Financial Corp. 34,155 1,803 Flushing Financial Corp. 61,003 1,793 HCI Group Inc. 41,247 1,628 Fulton Financial Corp. 86,327 1,623 Aspen Insurance Holdings Ltd. 22,098 1,215 Independent Bank Group Inc. 17,844 1,113 * FCB Financial Holdings Inc. Class A 21,780 1,039 Greenhill & Co. Inc. 34,800 964 Investors Bancorp Inc. 68,622 957 International Bancshares Corp. 22,904 935 Brookline Bancorp Inc. 53,429 876 Boston Private Financial Holdings Inc. 49,908 826 * Green Dot Corp. Class A 33,793 796 Arlington Asset Investment Corp. Class A 49,200 729 Health Care (11.0%) * WellCare Health Plans Inc. 84,009 11,516 * INC Research Holdings Inc. Class A 179,810 9,458 * Array BioPharma Inc. 1,065,482 9,366 * Masimo Corp. 136,833 9,223 * Charles River Laboratories International Inc. 118,559 9,033 Chemed Corp. 54,386 8,724 * Prestige Brands Holdings Inc. 167,128 8,707 * PRA Health Sciences Inc. 157,460 8,679 * Healthways Inc. 350,998 7,985 Bruker Corp. 364,188 7,714 * Five Prime Therapeutics Inc. 151,564 7,595 * Halyard Health Inc. 186,768 6,907 * ABIOMED Inc. 57,616 6,492 * Cambrex Corp. 120,116 6,480 * Emergent BioSolutions Inc. 189,688 6,229 * Inogen Inc. 89,033 5,980 * Orthofix International NV 152,271 5,509 * HMS Holdings Corp. 207,969 3,777 * Cynosure Inc. Class A 76,207 3,475 * Triple-S Management Corp. Class B 153,905 3,186 * Amphastar Pharmaceuticals Inc. 130,567 2,405 * LHC Group Inc. 51,343 2,346 * FibroGen Inc. 104,100 2,228 * Veeva Systems Inc. Class A 46,991 1,913 * PharMerica Corp. 66,675 1,677 * Aratana Therapeutics Inc. 207,941 1,493 Owens & Minor Inc. 42,029 1,483 * OraSure Technologies Inc. 163,555 1,436 * Brookdale Senior Living Inc. 109,809 1,364 * PAREXEL International Corp. 20,089 1,320 Hill-Rom Holdings Inc. 22,463 1,261 * Infinity Pharmaceuticals Inc. 848,454 1,145 Kindred Healthcare Inc. 133,044 1,044 * Vanda Pharmaceuticals Inc. 58,045 926 * Coherus Biosciences Inc. 26,343 742 * Exelixis Inc. 42,048 627 * Tenet Healthcare Corp. 27,753 412 Industrials (14.8%) GATX Corp. 168,097 10,351 * Hawaiian Holdings Inc. 175,233 9,988 * MasTec Inc. 245,613 9,395 * Wabash National Corp. 578,141 9,146 Greenbrier Cos. Inc. 218,800 9,091 * ACCO Brands Corp. 688,819 8,989 SkyWest Inc. 244,385 8,908 General Cable Corp. 461,168 8,785 * Meritor Inc. 681,591 8,465 Global Brass & Copper Holdings Inc. 245,765 8,430 * Swift Transportation Co. 344,228 8,385 * Trex Co. Inc. 129,534 8,342 * Chart Industries Inc. 216,853 7,811 Universal Forest Products Inc. 73,721 7,533 Brink's Co. 181,155 7,473 Insperity Inc. 104,293 7,400 Huntington Ingalls Industries Inc. 39,733 7,318 Quad/Graphics Inc. 247,685 6,658 * Continental Building Products Inc. 269,294 6,221 Comfort Systems USA Inc. 182,269 6,070 West Corp. 230,648 5,711 Triumph Group Inc. 184,127 4,879 Ennis Inc. 271,746 4,715 Aircastle Ltd. 221,149 4,611 * NCI Building Systems Inc. 268,082 4,196 * Gibraltar Industries Inc. 88,133 3,671 Spirit AeroSystems Holdings Inc. Class A 61,208 3,572 BWX Technologies Inc. 88,751 3,523 * MRC Global Inc. 171,693 3,479 * TriNet Group Inc. 120,560 3,089 Herman Miller Inc. 85,214 2,914 ^,* Energy Recovery Inc. 269,031 2,784 Briggs & Stratton Corp. 99,481 2,214 * Lydall Inc. 34,796 2,152 Argan Inc. 29,918 2,111 Insteel Industries Inc. 56,358 2,009 American Railcar Industries Inc. 41,878 1,897 * YRC Worldwide Inc. 134,888 1,791 Brady Corp. Class A 32,556 1,222 * Armstrong World Industries Inc. 22,031 921 * SPX Corp. 30,204 716 * DigitalGlobe Inc. 23,697 679 * Huron Consulting Group Inc. 13,221 670 Douglas Dynamics Inc. 14,040 472 Information Technology (15.7%) * NCR Corp. 273,103 11,077 Booz Allen Hamilton Holding Corp. Class A 301,142 10,862 SYNNEX Corp. 84,757 10,257 Science Applications International Corp. 115,293 9,777 * Cirrus Logic Inc. 171,425 9,692 * Tech Data Corp. 109,018 9,232 * Cardtronics plc Class A 167,366 9,133 CSG Systems International Inc. 181,395 8,779 * Advanced Micro Devices Inc. 770,209 8,734 * CACI International Inc. Class A 69,543 8,644 * TTM Technologies Inc. 607,992 8,287 * Amkor Technology Inc. 783,361 8,264 Travelport Worldwide Ltd. 580,649 8,187 * Synaptics Inc. 148,066 7,933 * MaxLinear Inc. 363,424 7,923 * Itron Inc. 125,646 7,897 Computer Sciences Corp. 130,817 7,773 * GoDaddy Inc. Class A 217,682 7,608 * NETGEAR Inc. 129,878 7,059 * ePlus Inc. 59,754 6,884 * Sykes Enterprises Inc. 237,642 6,858 * Manhattan Associates Inc. 120,606 6,396 EarthLink Holdings Corp. 1,063,858 6,000 ManTech International Corp. Class A 136,818 5,781 * Advanced Energy Industries Inc. 96,223 5,268 * Sanmina Corp. 134,764 4,939 * Plexus Corp. 84,562 4,570 * Angie's List Inc. 432,291 3,558 CSRA Inc. 109,027 3,471 * Aspen Technology Inc. 62,997 3,445 TeleTech Holdings Inc. 112,020 3,417 * Super Micro Computer Inc. 110,789 3,108 * Gigamon Inc. 61,245 2,790 * Avid Technology Inc. 518,993 2,284 * Sigma Designs Inc. 293,500 1,761 * Viavi Solutions Inc. 155,762 1,274 * Benchmark Electronics Inc. 41,695 1,272 * Xcerra Corp. 115,622 883 * ShoreTel Inc. 114,675 820 * Lattice Semiconductor Corp. 65,640 483 * Alpha & Omega Semiconductor Ltd. 19,000 404 Materials (6.1%) * AK Steel Holding Corp. 1,009,340 10,305 Chemours Co. 436,174 9,635 Trinseo SA 156,007 9,251 Rayonier Advanced Materials Inc. 574,962 8,889 * Koppers Holdings Inc. 200,880 8,095 Commercial Metals Co. 367,967 8,014 * Coeur Mining Inc. 838,563 7,623 Schnitzer Steel Industries Inc. 289,498 7,440 Worthington Industries Inc. 135,423 6,425 Cabot Corp. 121,188 6,125 * Owens-Illinois Inc. 305,106 5,312 Greif Inc. Class A 80,158 4,113 Mercer International Inc. 211,047 2,248 Real Estate (9.7%) Hospitality Properties Trust 339,262 10,768 Medical Properties Trust Inc. 776,849 9,555 Lexington Realty Trust 860,095 9,289 Washington Prime Group Inc. 863,911 8,993 Sunstone Hotel Investors Inc. 588,496 8,975 DuPont Fabros Technology Inc. 194,304 8,536 CBL & Associates Properties Inc. 740,174 8,512 Select Income REIT 334,731 8,435 NorthStar Realty Finance Corp. 550,839 8,345 Sabra Health Care REIT Inc. 336,389 8,215 Care Capital Properties Inc. 298,500 7,463 Brandywine Realty Trust 421,716 6,963 Government Properties Income Trust 362,756 6,916 Ryman Hospitality Properties Inc. 107,861 6,796 GEO Group Inc. 160,980 5,784 Summit Hotel Properties Inc. 307,064 4,922 Outfront Media Inc. 193,022 4,800 Global Net Lease Inc. 420,760 3,295 New Senior Investment Group Inc. 270,285 2,646 Tier REIT Inc. 95,357 1,658 Piedmont Office Realty Trust Inc. Class A 72,784 1,522 Universal Health Realty Income Trust 19,971 1,310 LaSalle Hotel Properties 41,590 1,267 One Liberty Properties Inc. 47,185 1,185 RAIT Financial Trust 344,643 1,158 Getty Realty Corp. 32,988 841 Hersha Hospitality Trust Class A 37,701 811 Ashford Hospitality Trust Inc. 55,400 430 Telecommunication Services (0.6%) Cincinnati Bell Inc. 323,867 7,238 Windstream Holdings Inc. 290,994 2,133 Utilities (2.8%) Southwest Gas Corp. 123,914 9,494 ONE Gas Inc. 140,069 8,959 Great Plains Energy Inc. 279,540 7,645 NRG Yield Inc. 213,280 3,370 ^ Spark Energy Inc. Class A 104,866 3,177 Unitil Corp. 66,520 3,016 Middlesex Water Co. 53,617 2,302 Hawaiian Electric Industries Inc. 63,311 2,094 Otter Tail Corp. 46,672 1,904 Avista Corp. 40,047 1,602 Total Common Stocks (Cost $1,261,838) Coupon Temporary Cash Investments (1.2%) 1 Money Market Fund (1.1%) Vanguard Market Liquidity Fund 0.823% 176,827 17,684 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 4 United States Treasury Bill 0.314% 1/5/17 400 400 4 United States Treasury Bill 0.591% 5/4/17 100 100 United States Treasury Bill 0.574% 5/11/17 500 499 Total Temporary Cash Investments (Cost $18,683) Total Investments (100.7%) (Cost $1,280,521) Amount ($000) Other Assets and Liabilities-Net (-0.7%) 3 Net Assets (100%) ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $7,873,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.7%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $8,158,000 of collateral received for securities on loan. 4 Securities with a value of $500,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 1,536,434 — — Temporary Cash Investments 17,684 999 — Futures Contracts—Liabilities 1 (46) — — Total 1,554,072 999 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At December 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini Russell 2000 Index March 2017 121 8,209 (83) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At December 31, 2016, the cost of investment securities for tax purposes was $1,280,521,000. Net unrealized appreciation of investment securities for tax purposes was $274,596,000, consisting of unrealized gains of $307,292,000 on securities that had risen in value since their purchase and $32,696,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD HORIZON FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 16, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD HORIZON FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 16, 2017 VANGUARD HORIZON FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: February 16, 2017 *By: /s/ Anne E. Robinson Anne E. Robinson, pursuant to a Power of Attorney filed on October 4, 2016, see File Number 33-32548, Incorporated by Reference.
